                 Case 1-17-46613-nhl                Doc 173          Filed 03/19/20           Entered 03/19/20 13:57:23




                                            UNITED STATES BANKRUPTCY COURT
                                             EASTERN DISTRICT OF NEW YORK.


In re Bracba Cab Corp et al                                                                Case No. 17-46613
      Debtor                                                                      Reporting Period: 2/01/2020 - 2/29/2020 -

                                                                                  Federal Tax I.D. #    ~~~~~~~~--.




                                       CORPORATE MONTHLY OPERATING REPORT

     File with the Court and submit a copy to the United States Trustee within 20 days after the end of the month and
     submit a copy of the report to any official committee appointed In the case.
     (Reports for Rochester and Buffalo Divisions of We stem District ofNew York are due 15 days ajier the end of
     the month, as are the reports for Southern District of New York.)

     REQUIRED DOCUMENTS                                                                Form No.          Document Explanation
                                                                                                         Attached Attached
     Schedule of Cash Receipts and Disbursements                       MOR-I                                X
     Bank Reconciliation (or copies of debtor's bank reconciliations)  MOR:- I (CON'T)
                                                                                                        ________..,..______.....
                                                                                                            X
        Copies of bank statements                                                                              x
        Cash disbursements journals
     Statement of Operations                                           MOR-2                                   x
    __________ __________________________________
     Balance Sheet..;..                                               ~MOR-3                                   x
     Status of Post-petition Taxes                                     MOPt-4                                  x
        Copies ofTRS Form 6123 or payment receipt
        Copies of tax returns filed during reporting period
     Summary of Unpaid Post-petition Debts                                                                     x
        Listing of Aged Accounts Payable
     Accounts Receivable Reconciliation and Aging                      MOR-5                                   x
     Taxes Reconciliation and A ing                                    MOR-5                                   x
     Payments to Insiders and Professional                             MOR-6                                   x
     Post Petition Status of Secured Notes, Leases Payable             MOR-6                                   x
     Debtor Questionnaire                                              MOR-7                                   x
     I declare under penalty of perjury (28 U.S.C. Section 1746) that this report and the attached documents
     are true and correct to the best of my knowledge and belief.

     Sig"""" of Dobto< 'fo--    to M           02         if~_,/"                                       Date       3/17/2020

     Signature of Authorized Individual*                                                                Date

     Printed Name of Authorized Individual                                                              Date

     *Authorized individual must be an officer, director or shareholder if debtor is a corporation; a partner if debtor is a
     partnership; a manager or member if debtor is a limited liability company.




                                                                                                                                FORM MOR
                                                                                                                                    2/2008
                                                                                                                               PAGE 1OF1
       Case 1-17-46613-nhl       Doc 173   Filed 03/19/20       Entered 03/19/20 13:57:23




                                                                  Expenses
Company Name              EIN#        Case ID#    Filing Date     FEB 2020
Bracha Cab Corp        XX-XXXXXXX     17-46613   12/8/2017        $   265.00
Dabri Trans Corp       XX-XXXXXXX     17-46618   12/8/2017        $   265.00
Dovber Cab Corp        XX-XXXXXXX     17-46614   12/8/2017        $   265.00
Fit Taxi Corp          XX-XXXXXXX     17-44620   12/8/2017        $   265.00
Jackhel Cab Corp       XX-XXXXXXX     17-46646   12/11/2017       $   265.00
Jarub Trans Corp       XX-XXXXXXX     17-46639   12/11/2017       $   265.00
Lechaim Cab Corp       XX-XXXXXXX     17-46647   12/11/2017       $   265.00
Merab Cab Corp         XX-XXXXXXX     17-46619   12/8/2017        $   265.00
NY Canteen Taxi Corp   XX-XXXXXXX     17-46644   12/11/2017       $   265.00
NY Energy Taxi Corp    XX-XXXXXXX     17-44645   12/11/2017       $      -
NY Genesis Taxi Corp   XX-XXXXXXX     17-46617    12/8/2017       $   265.00
NY Stance Taxi Corp    XX-XXXXXXX     17-46642   12/11/2017       $   265.00
NY Tint Taxi Corp      XX-XXXXXXX     17-46641   12/11/2017       $   265.00
Somyash Taxi Inc.      XX-XXXXXXX     17-46640   12/11/2017       $   265.00
Tamar Cab Corp         XX-XXXXXXX     17-46616    12/8/2017       $   265.00
                  Case 1-17-46613-nhl                             Doc 173             Filed 03/19/20                   Entered 03/19/20 13:57:23



In re Bracha Cab Corp                                                                          Case No. 17-46613
      Debtor                                                                          Reporting Period: 2/1/2020-2/29/2020

                                  SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS

     Amounts reported should be from the debtor's books and not the bank statement. The beginning cash should be the ending cash from the prior month
     or, if this is the first report, the amount should be the balance on the date the petition was filed. The amounts reported in the "CURRENT MONTH -
     ACTUAL" column must equal the sum of the four bank account columns. Attach copies of the bank statements and the cash disbursements journal.
     The total disbursements listed in the disbursements journal must equal the total disbursements reported on this page. A bank reconciliation must be
    ,attached for each account. [See MOR-I (CON'T)]




     CASH SALES                                           $            2,200.00                                                                            $   2,200.00
     ACCOUNTS RECEIVABLE -
     PREPETITION                                                                                                                                           $
     ACCOUNTS RECEIVABLE -
     POSTPETITION                                             $                                                                                            $
     LOANS AND ADVANCES                                                        0                                                                                       0
     SALE OF ASSETS                                                            0                                                                                       0
                                                                               0                                                                                       0
                                                                               0
        TOTAL RECEIPTS                                    $            2,200.00                                                                            $   2,200.00
              ':.·.~:.
     NET PAYROLL                                                                  0                                                                                    0
     PAYROLL TAXES                                                                0                                                                                    0
     SALES, USE, & OTHER TAXES                            $                                                                                                $
     INVENTORY PURCHASES                                                       0                                                                                       0
     SECURED/RENTAL/LEASES                                $               90.00                                                                            $      90.00
     INSURANCE                                                                 0                                                                                       0
     ADMINISTRATIVE                                       $              175.00                                                                            $     175.00
     SELLING                                                                   0                                                                                       0
     OTHER 'AITACH LIST                                   $                                                                                                $
     OWNERDRAW*                                                                                                                                                        0
     TRANSFERS ODIPACCTS                                                                                                                                               0
     PROFESSIONAL FEES                                    $                                                                                                $
     U.S. TRUSTEE QUARTERLY FEES                          $                                                                                                $
     COURT COSTS
     TOTAL DISBURSEMENTS                                  $ 265.00 $                                                                                             265.00
                                                          ~~~~




     * COMPENSATION TO SOLE PROPRIETORS FOR SERVICES RENDERED TO BANKRUPTCY ESTATE


                                          THE FOLLOWING SECTION MUST BE COMPLETED
     DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES: (FROM CURRENT MONTH ACTUAL COLUMN)

     TOTAL DISBURSEMENTS
       LESS: TRANSFERS TO OTHER DEBTOR IN
     POSSESSION ACCOUNTS                                                               $                                        -
       PLUS: ESTATE DISBURSEMENTS MADE BY
     OUTSIDE SOURCES (i.e. from escrow accounts)                                       $                                        -
     TOTAL DISBURSEMENTS FOR CALCULATING U.S.
     TRUSTEE QUARTERLY FEES                                                           $                                   265.00


                                                                                                                                                               FORMMOR-1
                                                                                                                                                                   2/2008
                                                                                                                                                               PAGE 1OF1
             Case 1-17-46613-nhl                         Doc 173             Filed 03/19/20                  Entered 03/19/20 13:57:23




In re Bracha Cab Corp                                                        Case No. 17-46613
      Debtor                                                        Reporting Period: 2/1/2020-2/29/2020

                                                    BANK RECONCILIATIONS
     Continuation Sheet for MOR-1
    A bank reconciliation must be included for each bank account. The debtor's bank reconciliation may be substituted for this page.
     (Bank account numbers may be redacted to last four numbers.)


                                              Operating                    Payroll                      Tax                        Other
                                                 #2229              #-NA                     #-NA                       #-NA

     BALANCE PER
     BOOKS

     BANK BALANCE                      $            23,230.00
     (+)DEPOSITS IN
     TRANSIT {ATTACH
     LIST)
     (-) OUTSTANDING
     CHECKS (ATTACH
     LIST):                            $                      -
     OTHER (ATTACH                     $                      -
     EXPLANATION)

     ADIDSTED BANK
     BALANCE*                           $            23,230.00
     *"Adjusted Bank Balance" must equal "Balance per Books"


     ~
     None




     OTHER




                                                                                                                                           FORM MOR·1 (CONT.)
                                                                                                                                                       212008
                                                                                                                                                  PAGE 1OF1
           Case 1-17-46613-nhl                                  Doc 173                                           Filed 03/19/20                                              Entered 03/19/20 13:57:23




In re Bracha Cab Corp                                                                                                                                               CaseNo. 17-46613
      Debtor                                                                                                                                               Reporting Period: 2/1 /2020-2/29/2020


                                     STATEMENT OF OPERATIONS (Income Statement)
     The Statement of Operations is to be prepared on an accrual basis. The accrual basis of accounting recognizes revenue
     when it is realized and expenses when they are incurred, regardless of when cash is actually received or paid.


                                         REVENUES                                                                                                                      MONTH                              CUMULATIVE -F1LING
                                                                                                                                                                                                              TO DATE
     Gross Revenues                                                                                                                                        $                   2,200.00                   $               57,200.00
     Less: Returns and Allowances                                                                                                                          $                                    -         $                           -
     Net Revenue                                                                                                                                           $                   2,200.00                   $               57,200.00
     COST OF G()QDS SOLD ..               .    ·   ...:, .. :.':'·'               :           ·.. :,.... ,        .:·'      ..              :      :.   ·[·.[. '·' . ·. o: >< · 1< ··.\.':":                              ., '/ ... ·:.•>::
     Beginning Inventory                                                                                                                                                  NA
     Add: Purchases                                                                                                                                                       NA
     Add: Cost of Labor                                                                                                                                                   NA
     Add: Other Costs (attach schedule)                                                                                                                                   NA
     Less: Ending Inventory                                                                                                                                               NA
     Cost of Goods Sold                                                                                                                                                   NA
     Gross Profit                                                                                                                                                         NA
     OJ>ERA'tlN~·EXPEN$E~               ' ' .      ~ ~'-<;!,·:,-,   /
                                                                        ;.-,~~ ~::~,: -~~;~~':. ~;~ '""!'•-·,:
                                                                                                     -".:-:\:Ji   ''<'··-
                                                                                                                  ,.,
                                                                                                                                     ' ,:--.-\
                                                                                                                                 - - (!\',:«··,~ <'._   '; I:': .;;:: .::}>.'·.··< •t.\'3/::. 1·:;.;: :> :''. •/! • ;· \:? ;1,'.::),:
     Advertising                                                                                                                                                          NA
     Auto and Truck Expense                                                                                                                                               NA
     Bad Debts                                                                                                                                                            NA
     Contributions                                                                                                                                                        NA
     Employee Benefits Programs                                                                                                                                           NA
     Officer/Insider Compensation*                                                                                                                                        NA
     Insurance                                                                                                                                                            NA
     Management Fees/Bonuses                                                                                                                                              NA
     Office Expense                                                                                                                                         $                        175.00 $                              3,675.00
     Pension & Profit-Sharing Plans                                                                                                                                       NA
     Repairs and Maintenance                                                                                                                                              NA
     Rent and Lease Expense                                                                                                                                 $                         90.00 $                              1,890.00
     Salaries/Commissions/Fees                                                                                                                              $                             - $                              1,600.00
     Supplies                                                                                                                                                             NA
     Taxes - Payroll                                                                                                                                                      NA
     Taxes - Real Estate                                                                                                                                                  NA
     Taxes - Other                                                                                                                                           $                                  -         $                     50.00
     Travel and Entertainment                                                                                                                                             NA
     Utilities                                                                                                                                                            NA
     Other (attach schedule)                                                                                                                                              NA
     Total Operating Expenses Before Depreciation                                                                                                           $                       265.00 $                               7,215.00
     Depreciation/Depletion/Amortization                                                                                                                                  NA
     Net Profit (Loss) Before Other Income & Expenses                                                                                                       $                   1,935.00 $                                49,985.00
     OTH;EltlNC01\1EANI):EXPENSES:                                  >·<·····.< . ; <: > ·/'                                                               I.·> .:./ .;.             ·' ;;,.               ·'-.·.'i :.::·.:,',',',<'i•:•.f
     Other Income (attach schedule)                                                                                                                                                                   0                            0
     Interest Expense                                                                                                                                                                                 0                            0
     Other Expense (attach schedule)                                                                                                                        $                                   -         $             25,746.56
     Net Profit (Loss) Before Reorganization Items                                                                                                         $                   1,935.00                   $             24,238.44
     l.lEO'RGANIZA'I'ION ITEMS                 . < · .·                        .          i: < •' .· ..·... ·.. • . . ··: · :":                            ... ..... •: ..     :,
                                                                                                                                                                                           ..
                                                                                                                                                                                     ,. .. >.       -·,   ':         ·. ,. :: ; /
     Professional Fees                                                                                                                                     $                                    -         $                 175.00
     U.S. Trustee Quarterly Fees                                                                                                                           $                                    -         $               2,925.00



                                                                                                                                                                                                                                              FORM MOR-2
                                                                                                                                                                                                                                                    2/2008
                                                                                                                                                                                                                                               PAGE 1OF2
       Case 1-17-46613-nhl                                 Doc 173   Filed 03/19/20     Entered 03/19/20 13:57:23




In re Bracha Cab Corp                                                                    CaseNo. 17-46613
      Debtor                                                                    Reporting Period: 2/1/2020-2/29/2020

     Interest Earned on Accumulated Cash from Chapter 11 (see continuation
     sheet)                                                                                           0                      0
     Gain (Loss) from Sale ofEquipment                                                                0                       0
     Other Reorganization Expenses (attach schedule)                            $                 -       $            208.44
     Total Reorganization Expenses                                              $                 -       $          3,308.44
     Income Taxes                                                               $                 -                           0
     Net Profit (Loss)                                                          $          1,935.00       $         20,930.00
     *"Insider" is defined in 11 U.S.C. Section 101(31).


     BREAKDOWN OF "OTHER" CATEGORY

     OTHER COSTS
     Payment to Secured Creditor                                                $                         $         25,746.56




     OTHER OPERATIONAL EXPENSES
     NONE




     OTHER INCOME




     OTHER EXPENSES




     OTHER REORGANIZATION EXPENSES
     Checks - New DIP Account                                 \                                           $            208.44
     Professional Fees - Mediator Fee                                           $                 -       $            175.00




     Reorganization Items - Interest Earned on Accumulated Cash from Chapter 11:
     Interest earned on cash accumulated during the chapter 11 case, which would not have been earned but for the
     bankruptcy proceeding, should be reported as a reorganization item.




                                                                                                                                  FORM MOR-2
                                                                                                                                       212008
                                                                                                                                  PAGE2 OF 2
                 Case 1-17-46613-nhl                             Doc 173               Filed 03/19/20                    Entered 03/19/20 13:57:23




In re Bracha Cab Corp                                                                               Case No.                   17-46613
                                                                                                                         ~~~~~~~~~~~~~~~~~~




      Debtor                                                                               Reporting Period: __2_1_11_2_02_0_-_21_2_9!_2_02_0_ _ _ _ _ _ __

                                                                                   BALANCE SHEET
     The Balance Sheet is to be completed on an accrual basis only. Pre-petition liabilities must be classified separately from post-petition obligations.




    Unrestricted Cash and E uivalents
    Restricted Cash and Cash Equivalents (see continuation
    sheet
    Accounts Receivable (Net)                                                          $                                 $                                 $
    Notes Receivable                                                                   $           1,194,366.00          $            1,194,366.00         $            1,194,366.00
    Inventories                                                                       NA                                 NA                               NA
                                                                                      NA                                 NA                               NA
     Professional Retainers                                                                                    0                                                                    0
     Other Current Assets (attach schedule)                                            $             750,000.00 $                       750,000.00         $              750,000.00
     TOTAL CURRENT ASSETS                                                              $           1,967,596.00 $                     1,965,661.00         $            1,946,666.00

    Real Property and Improvements                                                                                         0                                                               0
    Machinery and Equipment                                                                                                0                                                               0
    Furniture, Fixtures and Office Equipment                                                                               0                                                               0
    Leasehold Improvements                                                                                                 0                                                               0
    Vehicles                                                                                                               0                                                               0
    Less: Accumulated Depreciation                                                                                         0                                                               0
    TOTAL PROPERTY & EQUIPMENT                                                                                             0                                                               0
    ~~~!?B (<~ ,,1J.t~:~)l'h~~.j1:;_\~~,~~~11~\',,~·~;'1.'1<'1,Y,M}t<>!r..-~ ..~~>"i1"'-~,t'",~ N1r.,;;<',J.~vt. <;co] •''t"f.1~J·,t,f-,(,N~~~"'~:· ·~"ft~ ml~~~;'.~~~~l;s;:r' '.,'~;,~~~~
    Amounts due from Insiders*                                                                                             0                                                               0
    Other Assets (attach schedule)                                                                                         0                                                               0
    TOTAL OTHER ASSETS
    TOTAL ASSETS                                                             $                     1,967,596.00 $                          1,965,661.00 $                      1,946,666.00
                      LIABILITIES AND OWNER EQUITY                                    BOOK VALUE AT END OF               BOOK VALUE AT END OF                   BOOK VALUE ON
                                                                                       CURRENT REPORTING                   PRIOR REPORTING                      PETITION DATE
                                                                                            MONTH                              MONTH


    Accounts Payable                                                                                                 0                                                                   0
    Taxes Payable refer to FORM MOR-4                                                                                0                                                                   0
    Wages Payable                                                                                                    0                                                                   0
    Notes Payable                                                                                                    0                                                                   0
    Rent I Leases - Building/E uipment                                                                               0                                                                   0
    Secured Debt I Ade uate Protection Payments                                                                      0                                                                   0
    Professional Fees                                                                                                0                                                                   0
    Amounts Due to Insiders*                                                                                         0                                                                   0
    Other Post-petition Liabilities (attach schedule)                                                                0                                                                   0
    TOTAL POST-PETITION LIABILITIES                                                                                  0                                                                   0

                                                                                                   1,460,000.00                       1,460,000.00         $            1,460,000.00
     Priority Debt

                                                                                       $           1,460,000.00          $            1,460,000.00         $            1,460,000.00
                                                                                                                                      1,460,000.00         $            1,460,000.00

     Capital Stock
     Additional Paid-In Ca ital
                                                                                                                                                                                2/2008
                                                                                                                                                                           PAGE 1OF2
             Case 1-17-46613-nhl                           Doc 173   Filed 03/19/20             Entered 03/19/20 13:57:23




In re Bracha Cab Corp                                                              Case No.                   17-46613
                                                                                                ~~~~~~~~~~~~~~~~~~~




      Debtor                                                              Reporting Period: __2_/_11_2_02_0_-2_/_2_9/_2_02_0_ _ _ _ _ _ __

     Partners' Capital Account
     Owner's Equity Account
     Retained Earnings - Pre-Petition
     Retained Earnings - Post-petition
     Adjustments to Owner Equity (attach schedule)
     Post-petition Contributions (attach schedule)
     NET OWNERS' EQUITY
     TOTAL LIABILITIES AND OWNERS' EQUITY                             $         1,967,596.00 $         1,965,661.00 $          1,946,666.00
     *"Insider" is defined in 11 U.S.C. Section 101(31).


     BALANCE SHEET - continuation section



     Other Current Assets
    NYC Medallions - 2L35 & 2L36                                      $            750,000.00    $         750,000.00   $          750,000.00




    Other Assets
    NA\




     t er Post-petit10n L"1abT.
    Oh                       11ties
    NA




     Adjustments to Owner's Equity
     NA



     Post-Petition Contributions
     NA




     Restricted Cash: Cash that is restricted for a specific use and not available to fund operations.
     Typically, restricted cash is segregated into a separate account, such as an escrow account.




                                                                                                                                FORM MOR-3
                                                                                                                                     2/2008
                                                                                                                                 PAGE2 OF 2
                 Case 1-17-46613-nhl                          Doc 173           Filed 03/19/20                 Entered 03/19/20 13:57:23




In re Bracha Cab Corp                                                                       Case No. 17-46613
      Debtor                                                                       Reporting Period: 2/1/2020-2/29/2020

                                             STATUS OF POST-PETITION TAXES

     The beginning tax liability should be the ending liability from the prior month or, if this is the first report, the
     amount should be zero.
     Attach photocopies of IRS Form 6123 or payment receipt to verify payment or deposit of federal payroll taxes.
     Attach photocopies of any tax returns filed during the reporting period.




    •••1l~••1••
     Withholding
     FICA-Employee
     FICA-Employer
                                           NA
                                           NA
                                           NA
     Unemployment                          NA
     Income                                NA
     Other:                                NA
       Total Federal Taxes                 NA

       ~~-m:~~~~fil'l~~E~~~~
     Withholdin                            NA
     Sales                                 NA
                                           NA
                                           NA
                                           NA
                                           NA
                                           NA
       Total State and Local               NA




                                    SUMMARY OF UNPAID POST-PETITION DEBTS

     Attach aged listing of accounts payable.
                                                                              Number of Days Past Due
                                                Current           0-30            31-60           61-90           Over 91   Total
     Accounts Payable                                     0
     Wages Payable                                        0
     Taxes Payable                                        0
     Rent/Leases-Building                                 0
     Rent/Leases-Equipment                                0
     Secured Debt/Adequate
     Protection Payments                                  0
     Professional Fees                                    0
     Amounts Due to Insiders                              0
     Other:                                               0
     Other:                                               0
     Total Post-petition Debts                            0

     Explain how and when the Debtor intends to pay any past due post-petition debts.



                                                                                                                                     FORM MOR-4
                                                                                                                                           2/2008
                                                                                                                                     PAGE 1OF1
                              Case 1-17-46613-nhl           Doc 173   Filed 03/19/20          Entered 03/19/20 13:57:23




In re Bracha Cab Corp                                                                 Case No. 17-46613
      Debtor                                                                 Reporting Period: 2/1 /2020-2/29/2020


                                           ACCOUNTS RECEIVABLE RECONCILIATION AND AGING


     Total Accounts Receivable at the be innin of the re ortin                            -
     Plus: Amounts billed during the period                                          2,200.00
     Less: Amounts collected durin the eriod                                         2,200.00
     Total Accounts Receivable at the end of the re ortin eriod                           -



                                                                        0
                                                                        0
                                                                        0



                                                                        0

                                                            $



                                                        TAXES RECONCILIATION AND AGING

                                                                            1~1~~
                                                                        01                     0               0
                                                                        01                     0               0          0          0
     61 - 90 days old                                                   01                     0               0          0          0
     91+ davs old                                                       01                     0               0          0          0
     Total Taxes Payable                                                01                    0                0          0          0
     Total Accounts Payable                                             01                    0                0          0          0




                                                                                                                              FORM MOR-5
                                                                                                                                   212008
                                                                                                                              PAGE 1OF1
            Case 1-17-46613-nhl                           Doc 173              Filed 03/19/20                   Entered 03/19/20 13:57:23




In re Bracha Cab Corp                                                      Case No. 17-46613
     Debtor                                                       Reporting Period: 2/1/2020-2/29/2020


                                            PAYMENTS TO INSIDERS AND PROFESSIONALS

     Of the total disbursements shown on the Cash Receipts and Disbursements Report (MOR-I) list the amount paid to insiders (as defined in
     Section 101 (31) (A)-(F) of the U.S. Bankruptcy Code) and to professionals. For payments to insiders, identify the type of compensation paid
     (e.g. Salary, Bonus, Commissions, Insurance, Housing Allowance, Travel, Car Allowance, Etc.). Attach additional sheets if necessary.




     NONE                                                     0                          0                         0




    ------
     Fred Roth CPA
     Fred Roth CPA
                                              6/8/2018
                                             2/11/2019
                                                                  $
                                                                  $
                                                                                800.00
                                                                                800.00
                                                                                             $
                                                                                             $
                                                                                                          800.00
                                                                                                          800.00
                                                                                                                       $
                                                                                                                       $
                                                                                                                                     800.00
                                                                                                                                     800.00
                                                                                                                                                    $      -




       -·- . . .... . ' ... , ... .
    ----~~it~~$                                         1,600.00                             $          1,600.00       $          1,600.00          $      -
     * INCLUDE ALL FEES INCURRED, BOTH APPROVED AND UNAPPROVED


          POST-PETITION STATUS OF SECURED NOTES, LEASES PAYABLE
                   AND ADEQUATE PROTECTION PAYMENTS




     None




                                                                                                                                                        FORM MOR-6
                                                                                                                                                             212008
                                                                                                                                                        PAGE1 OF1
      Case 1-17-46613-nhl              Doc 173         Filed 03/19/20         Entered 03/19/20 13:57:23




In re Bracha Cab Corp                                                                  Case No. 17-46613
      Debtor                                                                  Reporting Period: 2/1/2020-2/29/2020



                                         DEBTOR QUESTIONNAIRE

     IMust be completed each month. Uthe answer to any ot" the                      Yes                No
      questions is "Yes", provide a detailed explanation of each item.
     Attach additional sheets if necessary.
     Have any assets been sold or transferred outside the normal course ot
      business this reporting period?                                                                   x
     Have any funds been disbursed from any account other than a debtor m
   2 possession account this reporting period?                                                          x
     ls the Debtor delmquent m the timely tilmg ot any post-petition tax
   3 returns?                                                                                           x
     IAre workers compensat10n, general liability or other necessary
   4 insurance coverages expired or cancelled, or has the debtor received
     notice of expiration or cancellation of such policies?                                             x
   5 Is the Debtor delinquent in paying any insurance premium payment?                                  x
     ttave any payments been made o~ pre-petit10n habihties this reportmg
   6 period?
                                                                                                        x •.
     Are any post petit10n receivables (accounts, notes or Joans) due trom
   7 related parties?                                                                                  x
   8 Are any post petition payroll taxes past due?                                                     x
   9 Are any post petition State or Federal income taxes past due?                                     x
  10 Are any post petition real estate taxes past due?                                                 x
  11 Are any other post petition taxes past due?                                                       x
  12 Have any pre-petition taxes been paid during this reporting period?                               x
  13 Are any amounts owed to post petition creditors delinquent?                                       x
  14 Are any wage payments past due?                                                                   x
     Have any post petition loans been been received by the Debtor from any
  15 party?                                                                                            x
  16 Is the Debtor delinquent in paying any U.S. Trustee fees?                                         x
     ls the Debtor delmquent with any court ordered payments to attorneys
  17 or other professionals?                                                                           x
     Have the owners or shareholders received any compensat10n outside ot
  18 the normal course of business?                                                                    x




                                                                                                               FORM MOR-7
                                                                                                                     212008
                                                                                                               PAGE 1OF1
                     Case 1-17-46613-nhl                           Doc 173              Filed 03/19/20                  Entered 03/19/20 13:57:23



1   re   Dabri Trans Corp                                                                       Case No.          17-46618
         Debtor                                                                        Reporting Period:          2/1/2020-2/29/2020

                                     SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS

         Amounts reported should be from the debtor's books and not the bank statement. The beginning cash should be the ending cash from the prior month
         or, if this is the first report, the amount should be the balance on the date the petition was filed. The an1ounts reported in the "CURRENT MONTH -
         ACTUAL" column must equal the sum of the four bank account columns. Attach copies of the bank statements and the cash disbursements journal.
         The total disbursements listed in the disbursements journal must equal the total disbursements reported on this page. A bank reconciliation must be
         attached for each account. [See MOR-I (CON'T)]




         CASH SALES                                          $            2 100.00                                                                             $    2 100.00
         ACCOUNTS RECEIVABLE -
         PREPETITION                                                                                                                                           $
         ACCOUNTS RECEIVABLE -
         POSTPETITION                                                       800.00                                                                                     800.00
         LOANS AND ADVANCES
         SALE OF ASSETS




         PAYROLL TAXES
         SALES, USE, & OTHER TAXES
         INVENTORY PURCHASES
         SECURED/RENTAL/LEASES                                                90.00                                                                                     90.00
         INSURANCE
         ADMINISTRATIVE                                                     175.00                                                                                     175.00
         SELLING
         OTHER ATTACH LIST
         OWNER DRAW*                                         $
         TRANSFERS (TO DIP ACCTS)                            $
         PROFESSIONAL FEES                                   $
         U.S. TRUSTEE UARTERLY FEES                          $
         COURT COSTS                                         $
         TOTAL DISBURSEMENTS                                 $              265.00




         * COMPENSATION TO SOLE PROPRIETORS FOR SERVICES RENDERED TO BANKRUPTCY ESTATE

                                             THE FOLLOWING SECTION MUST BE COMPLETED
         DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES: (FROM CURRENT MONTH ACTUAL COLUMN)

         TOTAL DISBURSEMENTS
           LESS: TRANSFERS TO OTHER DEBTOR IN
         POSSESSION ACCOUNTS                                                             $                                         -
           PLUS: ESTATE DISBURSEMENTS MADE BY
         OUTSIDE SOURCES (i.e. from escrow accounts)                                     $                                         -
         TOTAL DISBURSEMENTS FOR CALCULATING U.S.
         TRUSTEE QUARTERLY FEES                                                         $                                   265.00


                                                                                                                                                                   FORM MOR·1
                                                                                                                                                                         2/2008
                                                                                                                                                                    PAGE 1OF1
                 Case 1-17-46613-nhl                         Doc 173             Filed 03/19/20                  Entered 03/19/20 13:57:23




1   re   Dabri Trans Corp                                                      Case No.             17-46618
          Debtor                                                      Reporting Period:             2/1 /2020-2/29/2020

                                                         BANK RECONCILIATIONS
         Continuation Sheet for MOR-1
         A bank reconciliation must be included for each bank account. The debtor's bank reconciliation may be substituted for this page.
         (Bank account numbers may be redacted to last four munbers.)


                                                  Operating                     Payroll                       Tax                      Other
                                          #2188                         #-NA                       #-NA                      #-NA
         BALANCE PER
         BOOKS

         BANK BALANCE                      $            22 830.00
         (+)DEPOSITS IN                    $                      -
         TRANSIT(ATTACH
         LIST)
         (-) OUTSTANDING
         CHECKS (ATTACH
         LIST):                            $                      -
         OTHER (ATTACH                     $                      -
         EXPLANATION)
                                          ~                            :~                         11lfiil1,      .~ ~~
         ADJUSTED BANK
         BALANCE*                          $            22,830.00
         *"Adjusted Bank Balance" must equal "Balance per Books"




         OTIIBR




                                                                                                                                               FORM MOR-1 (CONT.)
                                                                                                                                                           2/2008
                                                                                                                                                      PAGE 1OF1
                  Case 1-17-46613-nhl                          Doc 173   Filed 03/19/20               Entered 03/19/20 13:57:23




1   re     Dabri Trans Corp                                                                          Case No.          17-46618
           Debtor                                                                           Reporting Period:          2/1/2020-2/29/2020


                                                  STATEMENT OF OPERATIONS (Income Statement)
          The Statement of Operations is to be prepared on an accrual basis. The accrual basis of accounting recognizes revenue
          when it is realized and expenses when they are incurred, regardless of when cash is actually received or paid.

                                                     REVENUES                                        MONTH             CUMULATIVE -FILING TO
                                                                                                                              DATE
          Gross Revenues                                                                     $            2,100.00 $                     65,000.00
          Less: Returns and Allowances                                                       $                    -$                            -
          Net Revenue                                                                        $            2,100.00 $                     65,000.00
         ~~i;~~:;:-'"')\T'l~"f"''"'"'""'~~~\F!%-,,.~~                                                                      .      ;   ,r;;-~-c·rrw
                                            -~l:__~;,,,~~'                                        ~~                       ~~·~~~s.b
          Beginning Inventory                                                                      NA
                                                               '
          Add: Purchases                                                                               NA
          Add: Cost of Labor                                                                           NA
          Add: Other Costs (attach schedule)                                                           NA
          Less: Ending Inventory                                                                       NA
          Cost of Goods Sold                                                                           NA
          Gross Profit     NA
         ~-·11i;i•r,,,,~.~''·'~~~~~
         Advertising       NA
          Auto and Trnck Expense                                                                       NA
          Bad Debts                                                                                    NA
          Contributions                                                                                NA
          Employee Benefits Programs                                                                   NA
          Officer/Insider Compensation*                                                                NA
          Insurance                                                                                    NA
          Management Fees/Bonuses                                                                      NA
          Office Expense                                                                     $               175.00 $                     3,675.00
          Pension & Profit-Sharing Plans                                                               NA
          Repairs and Maintenance                                                                      NA
          Rent and Lease Expense                                                             $                90.00 $                     1,890.00
          Salaries/Commissions/Fees                                                          $                     -   $                  1,600.00
          Supplies                                                                                     NA
          Taxes - Payroll                                                                              NA
          Taxes - Real Estate                                                                          NA
          Taxes - Other                                                                       $                    -   $                     50.00
          Travel and Entertainment                                                                     NA
          Utilities                                                                                    NA
          Other (attach schedule)                                                                      NA
          Total Operating Expenses Before Depreciation                                       $               265.00 $                     7,215.00
          Depreciation/Depletion/Amortization                                                          NA
          Net Profit (Loss) Before Other Income & Expenses                                   $              1,835.00 $                   57,785.00
         l.".(.jf'.;TTIJ\Ti   ~'lt.'l.iJ;m~"'ff,lf"iill}~-:-
                      1!:11..'l!<U..~~~~~-~.~s:
         ':f.\.l!'Wi£'.!..\
          Other Income (attach schedule)                                                    $                       $
          Interest Expense                                                                  $                       $
          Other Expense (attach schedule)                                                    $                    - $                    37,746.56
          Net Profit (Loss) Before Reorganization Items                                     $              1,835.00 $                    20,038.44




                                                                                                                                               FORM MOR-2
                                                                                                                                                     2/2008
                                                                                                                                                PAGE 1OF2
           Case 1-17-46613-nhl                             Doc 173    Filed 03/19/20      Entered 03/19/20 13:57:23




1   re   Dabri Trans Corp                                                                   Case No.       17-46618
         Debtor                                                                   Reporting Period:        2/1 /2020-2/29/2020


          Professional Fees
          U.S. Trustee Quarterly Fees                                                                     $             2,925.00
          Interest Earned on Accumulated Cash from Chapter 11 (see continuation
         sheet)                                                                       $                  - $
                                                                                  $                    $
                                                    attach schedule               $                    $                   208.44
                                                                                  $                     $                 3,308.44
                                                                                  $                    $
         Net Profit (Loss)                                                        $           1,835.00 $                16,730.00
         *"Insider" is defined in JI U.S.C. Section 101(31).


         BREAKDOWN OF "OTHER" CATEGORY

         OTHER COSTS




         OTHER OPERATIONAL EXPENSES
         NONE




          OTHER INCOME




          OTHER EXPENSES
         Payment to Secured Creditor                                              $                        $            37,746.56



          OTHER REORGANIZATION EXPENSES
         Checks - New DIP Account                                                                          $              208.44
         Professional Fees - Mediator Fee                                         $                  -     $              175.00




         Reorganization Items - Interest Earned on Accumulated Cash from Chapter 11:
         Interest earned on cash accumulated during the chapter 11 case, which would not have been earned but for the
         bankruptcy proceeding, should be reported as a reorganization item.




                                                                                                                                 FORM MOR-2
                                                                                                                                       2/2008
                                                                                                                                  PAGE 2 OF 2
                       Case 1-17-46613-nhl                                 Doc 173                 Filed 03/19/20                       Entered 03/19/20 13:57:23




1 re   Dabri Trans Corp                                                                         Case No.                       17-46618
       Debtor                                                                          Reporting Period:            2/1/2020-2/29/2020

                                                                               BALANCE SHEET
       The Balance Sheet is to be completed on an accrual basis only. Pre-petition liabilities must be classified separately from post-petition obligations.




        Restricted Cash and Cash Equivalents (see continuation
       sheet                                                                       $
        Accounts Receivable et                                                     $                800.00         $                800.00        $                3,000.00
        Notes Receivable                                                           $          1,270,528.00         $          1,270,528.00        $            1,270,528.00
        Inventories                                                                NA                                                             NA
        Pre aid Ex enses                                                           NA                                                             NA
        Professional Retainers                                                     $                                                              $
        Other Current Assets attach schedule                                       $            750,000.00         $            750,000.00        $              750,000.00
        TOTAL CURRENT ASSETS                                                       $          2,044,158.00         $          2,042,323.00        $            2,029,628.00

       Real Property and Improvements                                              $                       -                                       $                    -
       Machinery and Equipment                                                     $                       -                                       $                    -
       Furniture, Fixtures and Office Equipment                                    $                       -                                       $                    -
       Leasehold Improvements                                                      $                       -                                       $                    -
       Vehicles                                                                    $                       -                                       $                    -
       Less: Accumulated Deoreciation                                              $                       -                                       $                    -
                                                                                                           -                                       $                    -
       :~~
                                                                                   $
                                                                                                                                                                      ··11.

       Amounts due from Insiders*                                                  $                       -                                       $                    -
       Other Assets (attach schedule)                                              $                       -                                       $                     -
       TOTAL OTHER ASSETS                                                          $                       -                                       $                    -
       TOTAL ASSETS                                                                $          2,044,158.00         $          2,042,323.00         $           2,029,628.00




       Taxes Payable (refer to FORM MOR-4)                                         $                       -               $
       Wages Pavable                                                               $                       -               $
       Notes Payable                                                               $                       -               $
       Rent I Leases - Buildin<>!F.ouipment                                        $                       -               $
       Secured Debt I Adequate Protection Payments                                 $                       -               $
       Professional Fees                                                           $                       -               $
       Amounts Due to Insiders*                                                    $                       -               $
       Other Post-petition Liabilities (attach schedule)                           $                       -               $
       TOTAL POST-PETITION LIABILITIES                                             $                       -               $
       ~1iIU;®Jt&l!~J~r1rimr11ir~L.\\ill                                  ·. . .                          ~~-
       Secured Debt                                                                $           1,460 000.00 $ 1,460,000.00 $ 1,460,000.00
       Prioritv Debt
       Unsecured Debt
       TOTAL PRE-PETITION LIABILITIES                                              $           1,460,000.00        $           1,460,000.00        $           1,460,000.00
       TOTAL LIABILITIES                                                           $           1,460,000.00        $           1,460,000.00        $           1,460,000.00
       ~~Ylm                                                                               ~&\11~--Jll~fill-~~
                                                                                           ~\'t.'!IW~.W~~~~M~~-

       Capital Stock
       Additional Paid-In Capital
       Partners' Capital Account
       Owner's Eauitv Account
       Retained Earnings - Pre-Petition
       Retained Earnings - Post-petition
       Adjustments to Owner Equity (attach schedule)
       Post-petition Contributions (attach schedule)
       NET OWNERS' EQUITY
       TOTAL LIABILITIES AND OWNERS' EQUITY                                        $          2,044,158.00         $          2,042,323.00         $           2,029,628.00
       *"Insider" is defined in 11 U.S.C. Section 101(31).


                                                                                                                                                                              FORM MOR-3
                                                                                                                                                                                    212008
                                                                                                                                                                               PAGE 1 OF2
                   Case 1-17-46613-nhl                      Doc 173            Filed 03/19/20                Entered 03/19/20 13:57:23




1   re   Dabri Trans Corp                                                         Case No.                  17-46618
          Debtor                                                         Reporting Period:        2/1/2020-2/29/2020


         BALANCE SHEET - continnation section



         Other Current Assets
         NYC Medallions - SJIO & SJ! I                               $             750,000.00 $              750,000.00 $   750,000.00




         Other Assets
         NA




         Other Post-petition Liabilities
         NA




         Ad1ustments to Owner's Equity
         NA



         Post-Petition Contributions
         NA




         Restricted Cash: Cash that is restricted for a specific use and not available to fund operations.
         Typically, restricted cash is segregated into a separate account, such as an escrow account.




                                                                                                                                         FORM MOR-3
                                                                                                                                              212008
                                                                                                                                          PAGE20F2
           Case 1-17-46613-nhl                        Doc 173             Filed 03/19/20                       Entered 03/19/20 13:57:23




 Dabri Trans Corp                                                                    Case No.                  17-46618
 Debtor                                                                     Reporting Period:                  2/1/2020-2/29/2020

                                        STATUS OF POST-PETITION TAXES

The beginning tax liability should be the ending liability from the prior month or, if this is the first report, the
amount should be zero.
Attach photocopies of IRS Form 6123 or payment receipt to verify payment or deposit of federal payroll taxes.
Attach photocopies of any tax returns filed during the reporting period .




. .••1••11n
                '.£1~ •                                                                                 I h'                  1<;   Ji
                                                                                                                              Jl; J~l-
                                                                                                                            fitlf"ltq
                1'1:11·'.h                                                                              ''
                1'1-:1~
                        1
                                                                                                        fc
                c~)i                                                                                   ' •
                \t ~I                                                                                   "


                .L                                                                                   1:t~'.                  Tat<;
Withholding           NA
FICA-Employee         NA
FICA-Employer         NA
Unemployment          NA
Income                NA
Other:                NA
  Total Federal Taxes NA

~&JEID~.llll1F~~:f?,,{'fis:1~~~~~~~                                                                                ~                :,,:-~
Withholdin            NA
Sales                 NA
Excise                NA
                                      NA
                                      NA
Personal Pro e                        NA
Other:                                NA
 Total State and Local                NA




                              SUMMARY OF UNPAID POST-PETITION DEBTS

Attach aged listing of accounts payable.
                                                                         Number of Days Past Due
                                         Current            0-30            31-60            61-90              Over 91     Total
Accounts Payable
Wages Payable
Taxes Payable
Rent/Leases-Building
Rent/Leases-Equipment
 Secured Debt/Adequate
Protection Payments
Professional Fees
 Amounts Due to Insiders
Other:
 Other:
 Total Post-petition Debts

Explain how and when the Debtor intends to pay any past due post-petition debts.



                                                                                                                                             FORM MOR-4
                                                                                                                                                   2/2008
                                                                                                                                              PAGE 1OF1
                                  Case 1-17-46613-nhl             Doc 173        Filed 03/19/20        Entered 03/19/20 13:57:23




1   re    Dabri Trans Corp                                                                       Case No.   17-46618
          Debtor                                                                        Reporting Period:   2/1 /2020-2/29/2020


                                                ACCOUNTS RECEIVABLE RECONCILIATION AND AGING

         ~i!BIM41'\~"'e:'~il&~Jli11fi~ilLN                                     illlllll ~
          Total Accounts Receivable at the beginning of the reporting period             $         800.00
         Plus: Amounts billed during the period                                          $       2,100.00
         Less: Amounts collected during the period                                       $       2,100.00
          Total Accounts Receivable at the end of the reporting period                   $         800.00


                                                                                                                              .c•;c<·. -   1   lf~=ie   •-,    ';lfc~T'-




                                                                               800.00
                                                                  $            800.00




                                                                  $            800.


                                                              TAXES RECONCILIATION AND AGING

         l~lJJL                                                  ,lfillt)~)i            I~~.,                                :    ;~~---_ W:1 [~.:J 0   . 'v   ~- ~J-:~

         0 - 30 days old                                          $                      $
         31 - 60 days old                                         $                      $                                       $                                         $
         61 - 90 days old                                         $                      $                                       $                                         $
         91+ days old                                             $                      $                                       $                                         $
         Total Taxes Payable                                      $                      $                                       $                                         $
         Total Accounts Payable                                   $                      $                                       $                                         $



                                                                                                                                                                               FORM MOR-5
                                                                                                                                                                                    212008
                                                                                                                                                                               PAGE1Of1
               Case 1-17-46613-nhl                            Doc 173              Filed 03/19/20                   Entered 03/19/20 13:57:23




1   re   Dabri Trans Corp                                                     Case No.           17-46618
                                                                                               ~~~~~~~~~~~~~~




         Debtor                                                      Reporting Period:           2/1/2020-2/29/2020


                                                PAYMENTS TO INSIDERS AND PROFESSIONALS

         Of the total disbursements shown on the Cash Receipts and Disbursements Report (MOR-I) list the amount paid to insiders (as defined in
         Section 10 I (31) (A)-(F) of the U.S. Bankruptcy Code) and to professionals. For payments to insiders, identify the !YPe of compensation paid
         (e.g. Salary, Bonus, Commissions, Insurance, Housing Allowance, Travel, Car Allowance, Etc.). Attach additional sheets if necessary.




         NONE




         Fred Roth CPA                          6/8/2018              $             800.00       $             800.00      $             800.00          $
         Fred Roth CPA                          2/11/2019             $             800.00       $             800.00      $             800.00




                                                            1,600.00                             $          1,600.00       $           1,600.00          $
         * INCLUDE ALL FEES INCURRED, BOTH APPROVED AND UNAPPROVED


             POST-PETITION STATUS OF SECURED NOTES, LEASES PAYABLE
                      AND ADEQUATE PROTECTION PAYMENTS




         None




                                                                                                                                                             FORM MOR-6
                                                                                                                                                                  2/2008
                                                                                                                                                             PAGE 1OF1
        Case 1-17-46613-nhl                Doc 173        Filed 03/19/20         Entered 03/19/20 13:57:23




In re       Dabri Trans Corp                                                                 Case No.    17-46618
            Debtor                                                                   Reporting Period:   2/1/2020-2/29/2020



                                               DEBTOR QUESTIONNAIRE
           Must be completed each month. Uthe answer to any of" the                         Yes                  No
          questions is "Yes'', provide a detailed explanation of each item.
          Attach additional sheets if necessary.
           Have any assets been sold or transterred outside the normal course ot
          business this reporting period?                                                                        x
           Have any funds been disbursed from any account other than a debtor m
        2 possession account this reporting period?                                                              x
           ls the Uebtor delmquent m the timely t1lmg ot any post-petition tax
        3 returns?                                                                                               x
           Are workers compensation, general 1Iab11Ity or other necessary
        4 insurance  coverages expired or cancelled, or has the debtor received
          notice of expiration or cancellation of such policies?                                                 x
        5 Is the Debtor delinquent in paying any insurance premium payment?                                      x
             Have any payments been made on pre-pet1t10n hab1ht1es this reportmg
        6   period?                                                                                              x
             Are any post pet1t10n receivables {accounts, notes or Joans) due from
        7   related parties?                                                                                     x
     8       Are any post petition payroll taxes past due?                                                       x
     9       Are any post petition State or Federal income taxes past due?                                       x
    10       Are any post petition real estate taxes past due?                                                   x
    11       Are any other post petition taxes past due?                                                         x
    12 Have any pre-petition taxes been paid during this reporting period?                                       x
    13 Are any amounts owed to post petition creditors delinquent?                                               x
    14 Are any wage payments past due?                                                                           x
        Have any post pet1t10n loans been been received by the Debtor trom
    15 any party?                                                                                                x
    16 Is the Debtor delinquent in paying any U.S. Trustee fees?                                                 x
        ls the Uebtor delmquent with any court ordered payments to attorneys
    17 or other professionals?                                                                                   x
        Have the owners or shareholders received any compensat10n outside ot
    18 the normal course of business?                                                                            x




                                                                                                                      FORM MOR-7
                                                                                                                            2/2008
                                                                                                                       PAGE 1OF1
                   Case 1-17-46613-nhl                               Doc 173          Filed 03/19/20                   Entered 03/19/20 13:57:23



In re Dovber Cab Corp                                                                          Case No. 17-46614
     Debtor                                                                           Reporting Period: 2/1 /2020-2/29/2020

                                  SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS

     Amounts reported should be from the debtor's books and not the bank statement. The beginning cash should be the ending cash from the prior month
     or, if this is the first report, the amount should be the balance on the date the petition was filed. The amounts reported in the "CURRENT MONTH -
     ACTUAL" colunm must equal the sum of the four bank account columns. Attach copies of the bank statements and the cash disbursements journal.
     The total disbursements listed in the disbursements journal must equal the total disbursements reported on this page. A bank reconciliation must be
     attached for each account. [See MOR-I (CON'T)]




     CASH SALES                                                        2,400.00
     ACCOUNTS RECEIVABLE -
     PREPETITION                                                                                                                                           $
     ACCOUNTS RECEIVABLE -
     POSTPETITION                                                $                                                                                         $
     LOANS AND ADVANCES                                      $                                                                                             $
     SALE OF ASSETS                                          $                                                                                             $
     OTHER 'ATTACH LIST                                                           0                                                                                     0

                                                                                                                                                           $
                                                •·   ·'-•'
     NET PAYROLL                                                                  0                                                                                     0
     PAYROLL TAXES                                                                0                                                                                     0
     SALES, USE, & OTHER TAXES                               $                                                                                             $
     INVENTORY PURCHASES                                                        0                                                                                      0
     SECURED/RENTAL/LEASES                                   $             90.00                                                                           $      90.00
     INSURANCE                                                                  0                                                                                      0
     ADMINISTRATIVE                                          $            175.00                                                                           $     175.00
     SELLING                                                                    0                                                                                      0
     OTHER 'ATTACH LIST)                                     $                                                                                             $
     OWNERDRAW*                                                                                                                                                         0
     TRANSFERS VDIPACCTS                                                                                                                                                0
     PROFESSIONAL FEES
     U.S. TRUSTEE QUARTERLY FEES
     COURT COSTS
     TOTAL DISBURSEMENTS




                                                                      25,430.00                                                                                25,430.00
     * COMPENSATION TO SOLE PROPRIETORS FOR SERVICES RENDERED TO BANKRUPTCY ESTATE

                                          THE FOLLOWING SECTION MUST BE COMPLETED
     DISBURSEMENTS FOR CALCULATL'!G U.S. TRUSTEE QUARTERLY FEES: (FROM CURRENT MONTH ACTUAL COLUMN)

     TOTAL DISBURSEMENTS
       LESS: TRANSFERS TO OTHER DEBTOR IN
     POSSESSION ACCOUNTS                                                               $                                        -
       PLUS: ESTATE DISBURSEMENTS MADE BY
     OUTSIDE SOURCES (i.e. from escrow accounts)                                       $                                        -
     TOTAL DISBURSEMENTS FOR CALCULATING U.S.
     TRUSTEE QUARTERLY FEES                                                           $                                   265.00


                                                                                                                                                               FORM MOR-1
                                                                                                                                                                    2/2008
                                                                                                                                                               PAGE 1OF1
              Case 1-17-46613-nhl                        Doc 173              Filed 03/19/20                  Entered 03/19/20 13:57:23




In re Dovber Cab Corp                                                        Case No. 17-46614
     Debtor                                                         Reporting Period: 2/1/2020-2/29/2020

                                                     BANK RECONCILIATIONS
     Continuation Sheet for MOR-1
    A bank reconciliation must be included for each bank account. The debtor's bank reconciliation may be substituted for this page.
     (Bank account numbers may be redacted to last four numbers.)


                                              Operating                    Payroll                      Tax                            Other
                                                # 2237              #-NA                      #-NA                              #-NA

     BALANCE PER
     BOOKS

     BANK BALANCE                      $            25,430.00
     (+)DEPOSITS IN                    $                      -
     TRANSIT (ATTACH
     LIST!
     (-) OUTSTANDING
     CHECKS (ATTACH
     LIST):                            $                      -
     OTHER (ATTACH                     $                      -
     EXPLANATION)

     ADJUSTED BANK
                                      ~~,-~                              :llEJ·-·"""~~                   ';l'Jllll.Qmil!ll\ll   --..   ~.,


     BALANCE*                           $            25,430.00
     *"Adjusted Bank Balance" must equal "Balance per Books"




     OTHER




                                                                                                                                               FORM MOR-1 (CONT.)
                                                                                                                                                            2/2008
                                                                                                                                                      PAGE 1OF1
          Case 1-17-46613-nhl                        Doc 173          Filed 03/19/20               Entered 03/19/20 13:57:23




In re Dovber Cab Corp                                                                                  Case No. 17-46614
      Debtor                                                                              Reporting Period: 2/1 /2020-2/29/2020


                                       STATEMENT OF OPERATIONS (Income Statement)
    The Statement of Operations is to be prepared on an accrual basis. The accrual basis of accounting recognizes revenue
    when it is realized and expenses when they are incurred, regardless of when cash is actually received or paid.


                                          REVENUES                                                MONTH                  CUMULATIVE -FILING
                                                                                                                             TO DATE
    Gross Revenues                                                                        $              2,400.00 $               62,400.00
    Less: Returns and Allowances                                                          $                     - $                       -
    Net Revenue                                                                           $              2,400.00 $                62,400.00
    ~,,,~,''·'1/1")~~~
     Beginning Inventory                                                                            NA
     Add: Purchases                                                                                 NA
     Add: Cost of Labor                                                                             NA
     Add: Other Costs (attach schedule)                                                             NA
     Less: Ending Inventory                                                                         NA
     Cost of Goods Sold                                                                             NA
     Gross Profit                                                                                   NA

    Advertising                                                                                     NA
    Auto and Truck Expense                                                                          NA
    Bad Debts                                                                                       NA
    Contributions                                                                                   NA
    Employee Benefits Programs                                                                      NA
    Officer/Insider Compensation*                                                                   NA
    Insurance                                                                                       NA
    Management Fees/Bonuses                                                                         NA
    Office Expense                                                                        $                175.00 $                 3,675.00
    Pension & Profit-Sharing Plans                                                                  NA
    Repairs and Maintenance                                                                         NA
    Rent and Lease Expense                                                                $                 90.00 $                 1,890.00
    Salaries/Commissions/Fees                                                             $                     - $                 1,600.00
    Supplies                                                                                        NA
    Taxes - Payroll                                                                                 NA
    Taxes - Real Estate                                                                             NA
    Taxes - Other                                                                          $                     -       $             50.00
    Travel and Entertainment                                                                        NA
    Utilities                                                                                       NA
    Other (attach schedule)                                                                         NA
    Total Operating Expenses Before Depreciation                                          $                265.00 $                 7,215.00
    Depreciation/Depletion/Amortization                                                             NA
    Net Profit (Loss) Before Other Income & Expenses
     fili!DRiill~'.(j<>.NJ;Ji(~1E:~Ei~
     ,\Y. ,... ___ ..-:· .•;. ...~.•..:••~ .~ ·-· ,,· ••. '
     Other Income (attach schedule)                                                                                  0                      0
     Interest Expense                                                                                                0                      0
     Other Expense (attach schedule)                                                      $                       $                28,946.56
     Net Profit (Loss) Before Reorganization Items                                        $              2,135.00 $                26,238.44




                                                                                                                                           FORM MOR-2
                                                                                                                                                 2/2008
                                                                                                                                            PAGE 1OF2
       Case 1-17-46613-nhl                              Doc 173   Filed 03/19/20    Entered 03/19/20 13:57:23




In re Dovber Cab Corp                                                                  Case No. 17-46614
      Debtor                                                                  Reporting Period: 2/1/2020-2/29/2020


    Professional Fees                                                         $                          $            175.00
    U.S. Trustee Quarterly Fees                                               $                          $          2,925.00
    Interest Earned on Accumulated Cash from Chapter 11 (see continuation
    sheet)                                                                                           0                     0
    Gain (Loss) from Sale of Equipment                                                               0                      0
    Other Reorganization Expenses (attach schedule)                           $                          $            208.44
    Total Reorganization Expenses                                             $                          $          3,308.44
    Income Taxes                                                                                  0                         0
    Net Profit (Loss)                                                         $           2,135.00 $               22,930.00
    *"Insider" is defined in 11 U.S.C. Section I 01(31 ).


     BREAKDOWN OF "OTHER" CATEGORY

     OTHER COSTS
    NONE




     OTHER OPERATIONAL EXPENSES
    NONE




     OTHER INCOME




     OTHER EXPENSES
    Payment made to Secured Creditor                                          $                          $         28,946.56



     OTHER REORGANIZATION EXPENSES
     Checks - New DIP Account                                                                            $            208.44
    Professional Fees - Mediator Fee                                          $                  -       $            175.00




    Reorganization Items - Interest Earned on Accumulated Cash from Chapter 11:
    Interest earned on cash accumulated during the chapter 11 case, which would not have been earned but for the
    bankruptcy proceeding, should be reported as a reorganization item.




                                                                                                                           FORM MOR-2
                                                                                                                                 212008
                                                                                                                            PAGE 2 OF 2
                           Case 1-17-46613-nhl                                             Doc 173                      Filed 03/19/20                        Entered 03/19/20 13:57:23




In re Dovber Cab Corp                                                                                                  Case No. -------'-1'"'"7--4-'6-'-6-'-14_ _ _ _ _ _ _ __
      Debtor                                                                                                  Reporting Period: __2-'-/-'1/_2-'-02_0_-_2!_2-'9/_2_0_20_ _ _ _ _ _ _ __

                                                                                                   BALANCE SHEET
    The Balance Sheet is to be completed on an accrual basis only. Pre-petition liabilities must be classified separately from poSt-petition obligations.




     Restricted Cash and Cash Equivalents (see continuation
     sheet                                                                                                                       0
     Accounts Receivable Net                                                                                                         $                            $
     Notes Receivable                                                                                   $           1,189,052.00     $             1,189,052.00   $                        I, 189 052.00
     Inventories                                                                                        NA                                                        NA
     Pre aid Ex enses                                                                                   NA                                                        NA
     Professional Retainers                                                                                                      0 $                                                                   0
     Other Current Assets attach schedule                                                               $             750,000.00   $                 750,000.00   $                          750,000.00
     TOTAL CURRENT ASSETS                                                                               $           l,964,482.00     $             1,962,347.00   $                        1,941,552.00
    ~~""':i..&.wdill~~~
     Real Prooertv and Imorovements                                                                                              0                                                                             0
     Machinery and Equipment                                                                                                     0                                                                             0
     Furniture, Fixtures and Office Eauioment                                                                                    0                                                                             0
     Leasehold hnprovements                                                                                                      0                                                                             0
     Vehicles                                                                                                                    0                                                                             0
     Less: Accumulated Depreciation                                                                                              0                                                                             0
     TOTAL PROPERTY&~                                                                                                            0                                                                             0
     ~~!;!da ... ,
     '1   _,        • ..         •
                                                   .·    '      •       )   '   \_ ~
                                                                    . . . . . . . •    •                                                       ~      i   •            •                        •                    '




     Amounts due from Insiders*                                                                                                 0                                                                      0
     Other Assets (attach schedule)                                                                                             0                                                                      0
     TOTAL OTHER ASSETS                                                                                                         0                                                                      0
     TOTAL ASSETS                                                                                       $           1,964,482.00 $                 1,962,347.00   $                        1,941,552.00

                           UABHJnESANP OWMmEQUm                                            ~'"'mmNDOF                                BOOK VALUE AT END OF                  BOOK VALUE ON


                                                                    "--'t$"~((l.i~~--.'                  CURRE:a~::RTING
                                                                                                                                       PRIOR REPORTING                     PETITION DATE
                                                                                                                                           MONTH
    F/J!Jfl/JJJ/.iJJIJ$'!iUl1fJJJ/iffl"{.ififitJli{lPM"jfJ                                          '                                    , .
            &l~..       "'-~~,~~         !.rl.··~q.~.~.~,!f l.E.'6.    ~                                        ~
                                                                                                                                                                               -~-0
                                                • •r!'Ji!f<!•                                  .'       .  • . . , '     .                                                 •   J '   !'1    -       ~.   •   .....



     Accounts Payable                                                                                                            0
     Taxes Pavable (refer to FORM MOR-4)                            .'                                                           0                                                                             0
     Wages Payable                                                                                                               0                                                                             0
     Notes Pavable                                                                                                               0                                                                             0
     Rent I Leases - Building/Equipment                 '.                                                                       0                                                                             0
     Secured Debt I Adequate Protection Payments                                                                                 0                                                                             0
     Professional Fees                                                                                                           0                                                                             0
     Amounts Due to Insiders*                                                                                                    0                                                                             0
     Other Post-petition Liabilities (attach schedule)                                                                           0                                                                             0
     TOTAL POST-PETITION LIABILITIES                                                                                             0                                                                             0
                                                                                                                                                                                           ."
     .~~~~;u.t~;.:,<J'llMlrA!!NM{!f1tfJiW£.llli~ifl~a-                                                       ·~·~:·
    Secured Debt                                                                $             1,460,000.00 $           1,460,000.00 $      1,460,000.00
    Priority Debt
    Unsecured Debt ,
    TOTAL PRE-PETITION LIABILITIES                                              $             1,460,000.00 $           1,460,000.00 $      l,460,000.00
     TOTALLIABILITIES                                                           $             1,460,000.00 $           1,460,000.00 $      l,460,000.00
    o·· RS«!ffeil~~&-.~'rw.i~W!"'lli'i[:mr!1!!~'fllli~~~~l'!11"~1~--~~
    ~JiYM<r.n> ~d;ii. f    ~·
                           '   . ,,,. , ~. ~Jh,11,:;;i •:.ffifil1~~~.'&i.' ~ . ~ ~ "t;..,~ ·~ · ~" •
                                                                                           i   •          r.
                                                                                                        ..·  ~di· .~f, ' · ~..   . .( . ~. . , . " ,  , .
    Capital Stock
    Additional Paid-In Caoital
    Partners' Capital Account
     Owner's Equitv Account
    Retained Earnings - Pre-Petition
    Retained Earnings - Post-oetition
     Adjustments to Owner Equity (attach schedule)
     Post-petition Contributions (attach schedule)
    NET OWNERS' EOUITY
     TOTAL LIABILITIES AND OWNERS' EQUITY                                      $             1,964,482.00 $            1,962,347.00 $      1,941,552.00
     *"Insider" is defined in 11 U.S.C. Section 101(31).


                                                                                                                                                                                                                         FORM MOR-3
                                                                                                                                                                                                                              212008
                                                                                                                                                                                                                         PAGE 1 OF2
                Case 1-17-46613-nhl                     Doc 173             Filed 03/19/20               Entered 03/19/20 13:57:23




In re Dovber Cab Corp                                                           Case No. _ _ _ _ _1_7_-4_6_6_14_ _ _ _ _ _ _ __
     Debtor                                                          Reporting Period: __2_/_1/_2_02_0_-_2/_2_9/_2_0_20_ _ _ _ _ _ _ __


     BALANCE SHEET - continuation section



     Other Current Assets
     NYC Medallions - 2J7 l & 2J72                               $              750,000.00   $           750,000.00 $        750,000.00




     Other Assets
    NA




      t er Post-oehhon L.iabT.
     Oh                     11hes
    NA




     Adjustments to Owner's Equity
     NA




     Post-Petition Contributions
    NA




     Restricted Cash: Cash that is restricted for a specific use and not available to fund operations.
     Typically, restricted cash is segregated into a separate account, such as an escrow account.




                                                                                                                                          FORM MOR-3
                                                                                                                                               212008
                                                                                                                                          PAGE 2 OF2
                Case 1-17-46613-nhl                        Doc 173             Filed 03/19/20                 Entered 03/19/20 13:57:23




In re Dovber Cab Corp                                                                      Case No. 17-46614
      Debtor                                                                      Reporting Period: 2/1/2020-2/29/2020

                                            STATUS OF POST-PETITION TAXES

    The beginning tax liability should be the ending liability from the prior month or, if this is the first report, the
    amount should be zero.
    Attach photocopies of IRS Fonn 6123 or payment receipt to verify payment or deposit of federal payroll taxes.
    Attach photocopies of any tax returns filed during the reporting period.




                                          NA
                  er                      NA
    Unem loyment                          NA
    Income                                NA
    Other:                                NA
      Total Federal Taxes                 NA


     Withholdin                           NA
     Sales                                NA
                                          NA
                                          NA
                                          NA
                                          NA
                                          NA
       Total State and Local              NA




                                   SUMMARY OF UNPAID POST-PETITION DEBTS

     Attach aged listing of accounts payable.
                                                                             Number of Days Past Due
                                                Current          0-30            31-60           61-90           Over 91   Total
     Accounts Payable
     Wages Payable
     Taxes Payable
     Rent/Leases-Building
     Rent/Leases-Equipment
     Secured Debt/Adequate
     Protection Payments
     Professional Fees
     Amounts Due to Insiders
     Other:
     Other:
     Total Post-petition Debts

     Explain how and when the Debtor intends to pay any past due post-petition debts.



                                                                                                                                    FORM MOR-4
                                                                                                                                          2/2008
                                                                                                                                     PAGE 1OF1
                              Case 1-17-46613-nhl            Doc 173      Filed 03/19/20      Entered 03/19/20 13:57:23




In re Dovber Cab Corp                                                                    Case No. 17-46614
      Debtor                                                                    Reporting Period: 2/1 /2020-2/29/2020



                                            ACCOUNTS RECEIVABLE RECONCILIATION AND AGING

    ~~q'fiTl\if~~~{Q°ill!IRlllillH!Ja
     Total Accounts Receivable at the beginning of the reporting period         ~-
                                                                                $ -
     Plus: Amounts billed during the period                                     $        2,400.00
     Less: Amounts collected during the period                                  $        2,400.00
     Total Accounts Receivable at the end of the reporting period               $             -

    ij;                       ''!_~-




                                                              $
                                                                            0
                                                                            0
                                                                            0
                                                              $                                                               $

                                                                            0

                                                              $



                                                          TAXES RECONCILIATION AND AGING

    ~~:~~:··
     0 - 30 days old                                                        0                                      0
     31 - 60 days old                                                       0                                      0      0               0
     61 - 90 days old                                                       0                                      0      0               0
     91+ da sold                                                            0                                      0      0               0
     Total Taices Payable                                                   0                                      0      0               0
     Total Accounts Payable                                                 0                     0                0      0               0



                                                                                                                                  FORM MOR-5
                                                                                                                                        2/2008
                                                                                                                                   PAGE 1OF1
            Case 1-17-46613-nhl                            Doc 173               Filed 03/19/20                   Entered 03/19/20 13:57:23




In re Dovber Cab Corp                                                       Case No. 17-46614
     Debtor                                                        Reporting Period: 2/1/2020-2/29/2020


                                             PAYMENTS TO INSIDERS AND PROFESSIONALS

     Of the total disbursements shown on the Cash Receipts and Disbursements Report (MOR-I) list the amount paid to insiders (as defined in
     Section I 0 I (31) (A)-(F) of the U.S. Bankruptcy Code) and to professionals. For payments to insiders, identify the type of compensation paid
     (e.g. Salary, Bonus, Commissions, Insurance, Housing Allowance, Travel, Car Allowance, Etc.). Attach additional sheets if necessary.




     NONE                                                      0                          0                          0




     Fred Roth CPA                            6/8/2018             $             800.00       $             800.00       $             800.00         $
     Fred Roth CPA                           2/11/2019             $             800.00       $             800.00       $             800.00




                                                                                                          1,600.00       $           1,600.00         $
     * INCLUDE ALL FEES INCURRED, BOTH APPROVED AND UNAPPROVED


          POST-PETITION STATUS OF SECURED NOTES, LEASES PAYABLE
                   AND ADEQUATE PROTECTION PAYMENTS




     None




                                                                                                                                                          FORM MOR-6
                                                                                                                                                              2/2008
                                                                                                                                                          PAGE1 OF1
        Case 1-17-46613-nhl              Doc 173        Filed 03/19/20         Entered 03/19/20 13:57:23




In re Dovber Cab Corp                                                                   Case No. 17-46614
      Debtor                                                                   Reporting Period: 2/1/2020-2/29/2020



                                          DEBTOR QUESTIONNAIRE
     11v10st oe comptetect each month. u the answer to any 01 the                     Yes                 No
      questions is "Yes'', provide a detailed explanation of each item.
      Attach additional sheets if necessary.                                                   I

     Have any assets been sold or transferred outside the normal course ot
      business this reporting period?                                                                     x
     Have any ti.Inds been disbursed from any account other than a debtor m
   2 possession account this reporting period?                                                            ):{:
      ls the Debtor delmquent m the timely !ilmg ot any post-petit10n tax
   3 returns?                                                                                             x
     IAre workers compensation, general liability or other necessary
   4 insurance coverages expired or cancelled, or has the debtor received
      notice of expiration or cancellation of such policies?                                              x
   5 Is the Debtor delinquent in paying any insurance premium payment?                                    x
       11ave any payments been made on pre-petlt10n liabilities this repmimg
   6   period?                                                                                            x
       Are any post pet1t10n receivables (accounts, notes or loans) due trom
   7   related parties?                                                                                   x
   8   Are any post petition payroll taxes past due?                                                      x
   9   Are any post petition State or Federal income taxes past due?                                      x
  10   Are any post petition real estate taxes past due?                                                  x
  11   Are any other post petition taxes past due?                                                        x
  12 Have any pre-petition taxes been paid during this reporting period?                                  x
  13 Are any amounts owed to post petition creditors delinquent?                                          x
  14 Are any wage payments past due?                                                                      x
     Have any post petition loans been been received by the Debtor from any
  15 party?                                                                                               x
  16 Is the Debtor delinquent in paying any U.S. Trustee fees?                                            x
      s the Debtor delmquent with any court ordered payments to attorneys or
  17 other professionals?                                                                                 x
     Have the owners or shareholders received any compensation outside of
  18 the normal course of business?                                                                       x




                                                                                                                 FORM MOR-7
                                                                                                                       2/2008
                                                                                                                  PAGE 1OF1
                   Case 1-17-46613-nhl                           Doc 173               Filed 03/19/20                   Entered 03/19/20 13:57:23



In re Fit Taxi Corp                                                                            Case No. 17-46620
      Debtor                                                                          Reporting Period: 2/1 /2020-2/29/2020

                                   SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS

     Amounts reported should be from the debtor's books and not the bank statement. The beginning cash should be the ending cash from the prior month
     or, if this is the first report, the amount should be the balance on the date the petition was filed. The amounts reported in the "CURRENT MONTH -
     ACTUAL" column must equal the smn of the four bank account colmnns. Attach copies of the bank statements and the cash disbursements journal.
     TI1e total disbursements listed in the disbursements journal must equal the total disbursements reported on this page. A bank reconciliation must be
     attached for each account. [See MOR-I (CON'T)]




     ACCOUNTS RECEIVABLE -
     PREPETITION                                           $                                                                                                $
     ACCOUNTS RECEIVABLE -
     POSTPETITION                                           $            4,100.00                                                                           $   4,100.00
     LOANS AND ADVANCES                                                           0                                                                                       0
     SALE OF ASSETS                                                               0                                                                                       0
     OTHER 'ATTACH LIST                                                           0                                                                                       0
     TRANSFERS 'FROM DIP ACCTS)                                                   0
       TOTAL RECEIPTS                                      $                                                                                                $
     :00~.ll~.!IDf~IB'M -.s1i1~1•                                                                                                                           ~
     NET PAYROLL                                                                  0                                                                                 0
     PAYROLL TAXES                                                                0                                                                                 0
     SALES, USE, & OTHER TAXES                             $                                                                                                $
     INVENTORY PURCHASES                                                        0                                                                                   0
     SECURED/RENTAL/LEASES                                 $               90.00                                                                            $  90.00
     INSURANCE                                                                  0                                                                                   0
     ADMINISTRATIVE                                        $              175.00                                                                            $ 175.00
     SELLING                                                                    0                                                                                   0
     OTHER (ATTACH LISI)                                   $                                                                                                $
     OWNERDRAW*                                                                   0                                                                                 0
     TRANSFERS 'ODIPACCTS                                                         0                                                                                 0
     PROFESSIONAL FEES
     U.S. TRUSTEE QUARTERLY FEES
     COURT COSTS
     TOTAL DISBURSEMENTS                                                  265.00




                                                                        1,696.56                                                                                 1,696.56
     *COMPENSATION TO SOLE PROPRIETORS FOR SERVICES RENDERED TO BANKRUPTCY ESTATE


                                          THE FOLLOWING SECTION MUST BE COMPLETED
     DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES: (FROM CURRENT MONTH ACTUAL COLUMN)

     TOTAL DISBURSEMENTS
       LESS: TRANSFERS TO OTHER DEBTOR IN
     POSSESSION ACCOUNTS                                                               $                                         -
       PLUS: ESTATE DISBURSEMENTS MADE BY
     OUTSIDE SOURCES (i.e. from escrow accounts)                                       $                                         -
     TOTAL DISBURSEMENTS FOR CALCULATING U.S.
     TRUSTEE QUARTERLY FEES                                                           $                                   265.00


                                                                                                                                                                FORM MOR-1
                                                                                                                                                                      212008
                                                                                                                                                                PAGE 1OF11
              Case 1-17-46613-nhl                           Doc 173            Filed 03/19/20                  Entered 03/19/20 13:57:23




In re Fit Taxi Corp                                                            Case No. 17-46620
      Debtor                                                          Reporting Period: 2/1/2020-2/29/2020

                                                      BANK RECONCILIATIONS
     Continuation Sheet for MOR-1
     A bank reconciliation must be included for each bank account. The debtor's bank reconciliation may be substituted for this page.
     (Bank account numbers may be redacted to last four numbers.)


                                                Operating                    Payroll                     Tax                        Other
                                                   #2245              #-NA                     #-NA                      #-NA
     BALANCE PER
     BOOKS

     BANK BALANCE                         $            1,696.56
     (+)DEPOSITS 1N                       $                    -
     TRANSIT (ATTACH
     LIST)
     (-) OUTSTANDING
     CHECKS (ATTACH
     LIST):                               $                    -
     OTHER (ATTACH                        $                    -
     EXPLANATION)
                   ~--"<'rn-!ii~"""'Vff   •i.~m.•~~~~~·,,··~~llll!!l'll"lti.~Mlll\'.wtl~       M                       ·-~~~

     ADJUSTED BANK
     BALANCE*                              $               1,696.56
     *"Adjusted Bank Balance" must equal "Balance per Books"




     ~SCW.iT§tltlfml~ lllB'll~~ll ~:, 0
     None




     OTHER




                                                                                                                                            FORM MOR-1 (CONT.)
                                                                                                                                                         2/2008
                                                                                                                                                   PAGE 1OF1
           Case 1-17-46613-nhl                      Doc 173            Filed 03/19/20                Entered 03/19/20 13:57:23




In re Fit Taxi Corp                                                                                     Case No. 17-46620
      Debtor                                                                               Reporting Period: 2/1 /2020-2/29/2020


                                      STATEMENT OF OPERATIONS {Income Statement)
     The Statement of Operations is to be prepared on an accrual basis. The accrual basis of accounting recognizes revenue
     when it is realized and expenses when they are incurred, regardless of when cash is actually received or paid.


                                         REVENUES                                                  MONTH                  CUMULATIVE -FILING
                                                                                                                               TO DATE
     Gross Revenues                                                                        $                              $        49,700.00
     Less: Returns and Allowances                                                          $                              $
     Net Revenue                                                                           $                              $        49,700.00

     Beginning Inventory                                                                             NA
     Add: Purchases                                                                                  NA
     Add: Cost of Labor                                                                              NA
     Add: Other Costs (attach schedule)                                                              NA
     Less: Ending Inventory                                                                          NA
     Cost of Goods Sold                                                                              NA
     Gross Profit
     ~•Jm..v.rm.•Jra-s.--··
     Advertising                                                                                     NA
     Auto and Truck Expense                                                                          NA
     Bad Debts                                                                                       NA
     Contributions                                                                                   NA
     Employee Benefits Programs                                                                      NA
     Officer/Insider Compensation*                                                                   NA
     Insurance                                                                                       NA
     Management Fees/Bonuses                                                                         NA
     Office Expense                                                                        $                175.00 $                3,675.00
     Pension & Profit-Sharing Plans                                                                  NA
     Repairs and Maintenance                                                                         NA
     Rent and Lease Expense                                                                $                 90.00 $                1,890.00
     Salaries/Commissions/Fees                                                             $                     - $                1,600.00
     Supplies                                                                                        NA
     Taxes - Payroll                                                                                 NA
     Taxes - Real Estate                                                                             NA
     Taxes - Other                                                                          $                     -       $              50.00
     Travel and Entertainment                                                                        NA
     Utilities                                                                                       NA
     Other (attach schedule)                                                                         NA
     Total Operating Expenses Before Depreciation                                          $                265.00 $                7,215.00
     Depreciation/Depletion/Amortization                                                             NA
     Net Profit (Loss) Before Other Income & Expenses                                      $              (265.00) $               42,485.00
                                     ..
     ilrm1m'R.li··~l'i:ll(!)JM~'"'Wl'~~rr1u;~n--"'·~· EJs~lll~WlllllfJJIM! ~'ml~~ i!ll!l"mmir~IM
     ••!IJ.____ JU'!:l,\!I. ••• !l!J~~-~~~s-.~~                                           ~-nm!llmmi~ ~~
     Other Income (attach schedule)                                                                                   0                        0
     Interest Expense                                                                                                 0                          0
     Other Expense (attach schedule)                                                       $                       $               44,180.00
     Net Profit (Loss) Before Reorganization Items                                         $              (265.00) $               (1,695.00)




                                                                                                                                               FORM MOR-2
                                                                                                                                                     2/2008
                                                                                                                                                PAGE 1OF2
       Case 1-17-46613-nhl                             Doc 173   Filed 03/19/20     Entered 03/19/20 13:57:23




In re Fit Taxi Corp                                                                       Case No. 17-46620
      Debtor                                                                   Reporting Period: 2/1/2020-2/29/2020

     ~w{§j.m~m·nmm11s111
     Professional Fees                                                         $                       $              175.00
     U. S. Trustee Quarterly Fees                                              $                       $            2,925.00
     Interest Earned on Accumulated Cash from Chapter 11 (see continuation
     sheet)                                                                                        0                         0
     Gain (Loss) from Sale of Equipment                                                            0                         0
     Other Reorganization Expenses (attach schedule)                           $                       $               208.44
     Total Reorganization Expenses                                             $                       $             3,308.44
     Income Taxes                                                                                  0                          0
     Net Profit (Loss)                                                         $            (265.00) $              (5,003.44)
     *"Insider" is defined in 11 U.S.C. Section 101(31).


     BREAKDOWN OF "OTHER" CATEGORY

     OTHER COSTS
     NONE




     OTHER OPERATIONAL EXPENSES
     NONE




     OTHER INCOME




     OTHER EXPENSES
     Payment made to Secured Creditor                                          $                       $            44,180.00



     OTHER REORGANIZATION EXPENSES
     Checks - New DIP Account                                                  $                  -    $              208.44
     Professional Fees - Mediator Fee                                          $                  -    $               175.00




     Reorganization Items - Interest Earned on Accumulated Cash from Chapter 11:
     Interest earned on cash accumulated during the chapter 11 case, which would not have been earned but for the
     bankruptcy proceeding, should be reported as a reorganization item.




                                                                                                                               FORM MOR-2
                                                                                                                                     212008
                                                                                                                                PAGE 2 OF 2
                     Case 1-17-46613-nhl                                  Doc 173                   Filed 03/19/20                     Entered 03/19/20 13:57:23




In re Fit Taxi Corp                                                                            Case No.                   17-46620
      Debtor                                                                                                      ----------------
                                                                                      Reporting Period: __2_/_1/_2_02_0_-_2/_2_9/_2_0_20_ _ _ _ _ _ _ __

                                                                              BALANCE SHEET
     The Balance Sheet is to be completed on an accrual basis only. Pre-petition liabilities must be classified separately from post-petition obligations.




     -
     Unrestricted Cash and Equivalents
     Restricted Cash and Cash Equivalents (see continuation
     sheet!
     Accounts Receivable /Net)
                                                                                ---
                                                                                  $


                                                                                  $
                                                                                                    1,696.56

                                                                                                         0 $
                                                                                                 4,100.00 $
                                                                                                                  $                1,961.56

                                                                                                                                      -
                                                                                                                                 4,100.00
                                                                                                                                                 $


                                                                                                                                                 $
                                                                                                                                                                 6,700.00


                                                                                                                                                                 3,300.00
                                                                                                                                                                         0

     Notes Receivable                                                             $          1,369,013.00 $                  1,369,013.00        $           1,369,013.00
     Inventories                                                                 NA                                                             NA
     Prepaid Expenses                                                            NA                                                             NA
     Professional Retainers                                                                              0                                                               0
     Other Current Assets (attach schedule)                                       $          2,250,000.00 $                  2,250,000.00        $           2,250,000.00
     TOTAL CURRENT ASSETS                                                         $          3,624,809.56 $                  3,625,074.56        $           3,629,013.00
     ~m,~1·~~aii1lITC,•1$;1rt'"<'•lf'•;~·~·' '1
     Real Property and Improvements                                                                           0                                                             0
     Machinerv and Eauioment                                                                                  0                                                             0
     Furniture, Fixtures and Office Equipment                                                                 0                                                             0
     Leasehold Imorovements                                                                                   0                                                             0
     Vehicles                                                                                                 0                                                             0
     Less: Accumulated Depreciation                                                                           0                                                             0
     TOTAL PROPERTY & EQUIPMENT
     ~l/..1'fi§~~--IJ~~...".
     Amounts due from Insiders*
                                                                                                              0

                                                                                                              0
                                                                                                                        ..                               ~~.        "'·
                                                                                                                                                                            0

                                                                                                                                                                            0
     Other Assets (attach schedule)                                                                                                              $                      -
     TOTAL OTHER ASSETS                                                                                  0                                                               0
     TOTAL ASSETS                                                                 $          3,624,809.56 $                  3,625,074.56        $           3,629,013.00
                      LIABILITIES AND OWNER EQUITY                                BOOK VALUE AT END OF                                                BOOK VALUE ON
                                                                                   CURRENT REPORTING                                                   PETITION DATE

     !~w.;§!O!J.Z{~~&>DlfmWlk!WAI!.~i.GM!Jl9'~/,~aJ~\11
                                                                                        MONTH
                                                                                              .
                                                                                           •· '~J
                                                                                                .
                                                                                                                                                             .
     Accounts Pavable                                            0                             0
     Taxes Payable (refer to FORM MOR-4)                         0                             0
     Wages Pavable                                               0                             0
     Notes Payable                                               0                             0
     Rent I Leases - Buildin'1/F.auipment                        0                             0
     Secured Debt I Adequate Protection Payments                 0                             0
     Professional Fees                                           0                             0
     Amounts Due to Insiders*                                    0                             0
     Other Post-petition Liabilities (attach schedule)           0                             0
      TOTAL POST-PETITION LIABILITIES
     e:mt@.@'ma~~JiJ!W.J.&:~;;~r;.ua.w~i;i~~w~~~- '
                                                                 0
                                                                            •
                                                                                               0
                                                                                                                                     ml~                           ..
     Secured Debt                                  $ I 525,000.00 $ 1,525,000.00 $ 1,525,000.00
     Priority Debt
     Unsecured Debt
     TOTAL PRE-PETITION LIABILITIES                $ 1,525,000.00 $ 1,525,000.00 $ 1,525,000.00
     TOTAL LIABILITIES                             $ 1,525,000.00 $ 1,525,000.00 $ 1,525,000.00
     ?l.~OJ!i~Jtll¥~~~~r~1~i~~~~~r~!L~~il:*~~i~'Britlfll~tm~m.~11.t1i'.~~!i'~~'ii•1~ili
     Capital Stock
     Additional Paid-In Capital
     Partners' Capital Account
     Owner's Equity Account
     Retained Earnings - Pre-Petition
     Retained Earnings - Post-petition
     Adiustments to Owner Eauitv (attach schedule)
     Post-petition Contributions (attach schedule)
     NET OWNERS' EQUITY
     TOTAL LIABILITIES AND OWNERS' EQUITY          $ 3,624,809.56 $ 3,625,074.56 $ 3,629,013.00
     *"Insider" is defined in 11 U.S.C. Section 101(31).



                                                                                                                                                                                FORM MOR·3
                                                                                                                                                                                     212008
                                                                                                                                                                                PAGE 1OF2
               Case 1-17-46613-nhl                      Doc 173             Filed 03/19/20                Entered 03/19/20 13:57:23




In re Fit Taxi Corp                                                           CaseNo. _ _ _ _ _1_7_-4_6_6_20_ _ _ _ _ _ _ __
      Debtor                                                         Reporting Period: __2_/_1!_2_02_0_-_2/_2_9/_2_0_20_ _ _ _ _ _ _ __


     BALANCE SHEET - continuation section



     Other Current Assets
     NYC Medallions - 3M78, 3M79 & 3M80                          $            2,250,000.00 $             2,250,000.00   $   2,250,000.00




     Other Assets
     NA




       t er ost-pettt10n ta 1 1ttes
     NA




     Ad1ustments to Owner's Eqmty
     NA




     Post-Petition Contributions
     NA




     Restricted Cash: Cash that is restricted for a specific use and not available to fund operations.
     Typically, restricted cash is segregated into a separate account, such as an escrow account.




                                                                                                                                                212008
                                                                                                                                           PAGE 2 OF2
                Case 1-17-46613-nhl                           Doc 173           Filed 03/19/20                 Entered 03/19/20 13:57:23




In re Fit Taxi Corp                                                                         Case No. 17-46620
      Debtor                                                                       Reporting Period: 2/1/2020-2/29/2020

                                               STATUS OF POST-PETITION TAXES

     The beginning tax liability should be the ending liability from the prior month or, if this is the first report, the
     amount should be zero.
     Attach photocopies of IRS Form 6123 or payment receipt to verify payment or deposit offederal payroll taxes.
     Attach photocopies of any tax returns filed during the reporting period.




     Withholding                           NA
     FICA-Em lo ee                         NA
     FICA-Em lo er                         NA
     Unem loyment                          NA
     Income                                NA
     Other:                                NA
       Total Federal Taxes                 NA

     ~
     Withholdin                            NA
     Sales                                 NA
     Excise                                NA
     Unemployment                          NA
     Real Pro e                            NA
                                           NA
                                           NA
       Total State and Local               NA




                                     SUMMARY OF UNPAID POST-PETITION DEBTS

     Attach aged listing of accounts payable.
                                                                              Number of Days Past Due
                                                Current           0-30            31-60           61-90           Over 91   Total
     Accounts Payable                                     0
     Wages Payable                                        0
     Taxes Payable                                        0
     Rent/Leases-Building                                 0
     Rent/Leases-Equipment                                0
     Secured Debt/Adequate
     Protection Payments                                  0
     Professional Fees                                    0
     Amounts Due to Insiders                              0
     Other:                                               0
     Other:                                               0
     Total Post-petition Debts                            0

     Explain how and when the Debtor intends to pay any past due post-petition debts.



                                                                                                                                     FORM MOR-4
                                                                                                                                           2/2008
                                                                                                                                      PAGE 1OF1
                              Case 1-17-46613-nhl       Doc 173   Filed 03/19/20           Entered 03/19/20 13:57:23




In re Fit Taxi Corp                                                                Case No. 17-46620
      Debtor                                                              Reporting Period: 2/1/2020-2/29/2020



                                       ACCOUNTS RECEIVABLE RECONCILIATION AND AGING

     ~~~·.,.~~~~·rr~ ~
     Total Accounts Receivable at the beginning of the reporting period $ 4,100.00
     Plus: Amounts billed during the period                             $              -
     Less: Amounts collected during the period                          $              -
     Total Accounts Receivable at the end of the reporting period       $ 4,100.00


     ~J
                                                                                                                               l@-1
                                                                                                                           $
                                                                                                                           $

                                                              4,100.00                                                     $
                                                        $     4,100.00




                                                        $     4,100.00



                                                TAXES RECONCILIATION AND AGING

     if~~~l!liDE:llllBll!i!!iTl!!~l!llti:i~li\lSl'flll~~~l~Ollr>.1..                                           l~'ll!!~I
     0 - 30 days old                I          01          0                                               0
     31 - 60 days old               I          01          0                                               0           0               0
     61 - 90 days old               I          01          0                                               0           0               0
     91+ days old                   I          01          0                                               0           0               0
     Total Taxes Payable                            I                OI                    0               0           0               0
     Total Accounts Payable                         I                01                    0               0           0               0



                                                                                                                                FORM MOR-5
                                                                                                                                     212008
                                                                                                                                PAGE 1OF1
            Case 1-17-46613-nhl                           Doc 173              Filed 03/19/20                   Entered 03/19/20 13:57:23




In re FitTaxi Corp                                                         Case No. 17-46620
      Debtor                                                      Reporting Period: 2/1/2020-2/29/2020


                                            PAYMENTS TO INSIDERS AND PROFESSIONALS

     Of the total disbursements shown on the Cash Receipts and Disbursements Report (MOR-I) list tlie amount paid to insiders (as defined in
     Section I 01(31) (A)-(F) of the U.S. Bankruptcy Code) and to professionals. For payments to insiders, identify the type of compensation paid
     (e.g. Salary, Bonus, Commissions, Insurance, Housing Allowance, Travel, Car Allowance, Etc.). Attach additional sheets if necessary.




     NONE                                                     0                          0                         0




     Fred Roth CPA                            6/8/2018                          800.00                     800.00                    800.00         $
     Fred Roth CPA                           2/11/2019                          800.00                     800.00                    800.00




                                                        1,600.00                             $          1,600.00       $           1,600.00         $
     * INCLUDE ALL FEES INCURRED, BOTH APPROVED AND UNAPPROVED


          POST-PETITION STATUS OF SECURED NOTES, LEASES PAYABLE
                   AND ADEQUATE PROTECTION PAYMENTS




     None




                                                                                                                                                        FORM MOR-6
                                                                                                                                                              212008
                                                                                                                                                         PAGE 1OF1
       Case 1-17-46613-nhl             Doc 173        Filed 03/19/20           Entered 03/19/20 13:57:23




In re Fit Taxi Corp                                                                     Case No. 17-46620
      Debtor                                                                   Reporting Period: 2/1/2020-2/29/2020



                                         DEBTOR QUESTIONNAIRE
     IMust be completed each month. Uthe answer to any of the                         Yes                 No
      questions is "Yes", provide a detailed explanation of each item.
      Attach additional sheets if necessary.
      Have any assets been sold or transterred outside the normal course ot
      business this reporting period?                                                                     x
      Have any tilnds been disbursed from any account other than a debtor m
   2 possession account this reporting period?                                                            x
      ls the Debtor delmquent m the timely t11mg ot any post-petition tax
   3 returns?                                                                                             x
     IAre workers compensat10n, general liab1llty or other necessary
   4 insurance coverages expired or cancelled, or has the debtor received
      notice of expiration or cancellation of such policies?                                              x
   5 Is the Debtor delinquent in paying any insurance premium payment?                                    x
     Have any payments been made on pre-pet1t1on habiht1es this reportmg
   6 period?                                                                                              x
     Are any post pet1t10n receivables \accounts, notes or loans) due trom
   7 related parties?                                                                                     x
   8 Are any post petition payroll taxes past due?                                                        x
   9 Are any post petition State or Federal income taxes past due?                                        x
  10 Are any post petition real estate taxes past due?                                                    x
  11 Are any other post petition taxes past due?                                                          x
  12 Have any pre-petition taxes been paid during this reporting period?                                  x
  13 Are any amounts owed to post petition creditors delinquent?                                          x
  14 Are any wage payments past due?                                                                      x
     Have any post petit10n loans been been received by the Debtor trom any
  15 party?                                                                                               x
  16 Is the Debtor delinquent in paying any U.S. Trustee fees?                                            x
     Is the Debtor delmquent with any court ordered payments to attorneys or
  17 other professionals?                                                                                 x
     Have the owners or shareholders received any compensation outside ot
  18 the normal course of business?                                                                       x




                                                                                                                FORM MOR-7
                                                                                                                      2/2008
                                                                                                                PAGE 1OF1
                  Case 1-17-46613-nhl                            Doc 173              Filed 03/19/20                   Entered 03/19/20 13:57:23



In re Jackhel Cab Corp                                                                        Case No. 17-46646
      Debtor                                                                         Reporting Period: 2/1/2020-2/29/2020

                                  SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS

     Amounts reported should be from the debtor's books and not the bank statement. The beginning cash should be the ending cash from the prior month
     or, if this is the first report, the amount should be the balance on the date the petition was filed. The amounts reported in the "CURRENT MONTH -
     ACTUAL" column must equal the sum of the four bank account columns. Attach copies of the bank statements and the cash disbursements journal.
     The total disbursements listed in the disbursements journal must equal the total disbursements reported on this page. A bank reconciliation must be
     attached for each account. [See MOR-I (CON'T)]




     CASH SALES                                                        1,600.00                                                                                1,600.00
     ACCOUNTS RECEIVABLE -
     PREPETITION                                          $                                                                                                $
     ACCOUNTS RECEIVABLE -
     POSTPETITION                                         $             1,800.00                                                                           $   1,800.00
     LOANS AND ADVANCES                                                          0                                                                                       0
     SALE OF ASSETS                                                              0                                                                                       0
     OTHER 'ATTACH LIST                                                          0                                                                                       0
     TRANSFERS (FROM DIP ACCTS)                                                                                                                            $
                                                                                                                                                           $   1,600.00
                                                                                                                                                           ~
     NET PAYROLL                                                                 0                                                                                       0
     PAYROLL TAXES                                                               0                                                                                       0
     SALES, USE, & OTHER TAXES                            $                                                                                                $
     INVENTORY PURCHASES                                                       0                                                                                         0
     SECURED/RENTAL/LEASES                                $               90.00                                                                            $     90.00
     INSURANCE                                                                 0                                                                                      0
     ADMINISTRATIVE                                       $              175.00                                                                            $    175.00
     SELLING                                                                   0                                                                                      0
     OTHER 'ATTACH LIST)                                  $                                                                                                $
     OWNERDRAW*                                                                  0                                                                                       0
     TRANSFERS (TO DIP ACCTS)                                                    0                                                                                       0
     PROFESSIONAL FEES
     U.S. TRUSTEE QUARTERLY FEES
     COURT COSTS




                                                                       1 335.00                                                                            $   1 335.00

     CASH- END OF MONTH                                             ~~~-fl·~-~-~
                                                                    14,185.81 $ 14,185.81
     *COMPENSATION TO SOLE PROPRIETORS FOR SERVICES RENDERED TO BANKRUPTCY ESTATE


                                         THE FOLLOWING SECTION MUST BE COMPLETED
     DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES: (FROM CURRENT MONTH ACTUAL COLUMN)

     TOTAL DISBURSEMENTS
       LESS: TRANSFERS TO OTHER DEBTOR IN
     POSSESSION ACCOUNTS

      PLUS: ESTATE DISBURSEMENTS MADE BY
     OUTSIDE SOURCES (i.e. from escrow accounts)
     TOTAL DISBURSEMENTS FOR CALCULATING U.S.
     TRUSTEE QUARTERLY FEES                                                          $                                  265.00



                                                                                                                                                                FORM MOR-1
                                                                                                                                                                      2/2008
                                                                                                                                                                PAGE 1OF10
              Case 1-17-46613-nhl                                       Doc 173                  Filed 03/19/20                         Entered 03/19/20 13:57:23




In re Jackhel Cab Corp                                                                       Case No. 17-46646
       Debtor                                                                       Reporting Period: 2/1/2020-2/29/2020

                                                                  BANK RECONCILIATIONS
     Continuation Sheet for MOR-1
     A bank reconciliation must be included for each bank account. The debtor's bank reconciliation may be substituted for this page.
     (Bank account numbers may be redacted to last four numbers.)


                                                         Operating                            Payroll                             Tax                               Other
                                                             #2211                  #-NA                             #-NA                             #-NA
     BALANCE PER
     BOOKS

     BANK BALANCE                               $                14, 185.81
     (+)DEPOSITS IN                             $                            -
     TRANSIT (ATTACH
     LIST)
     (-) OUTSTANDING
     CHECKS (ATTACH
     LIST):                                     $                            -
     OTHER (ATTACH                              $                            -
     EXPLANATION)
                                                                                                                                                                               ,,-
                          .!tmli.<r\l'llall!l   llif<i'ili\'!Jii)',Uiil'!mlllJ!\fii.llm-~~ il!tff~J:l'.fi'i'ii!ll,'\w.J:!i'&liJ~"!lli't'~ M'.illi.'ilil'J!8~R!U!f~~·· li!Wf~

     ADJUSTED BANK
     BALANCE*                                     $                14,185.81
     *"Adjusted Bank Balance" must equal ''Balance per Books"


     !lll!i~tt\';§;1m~lil"kfll ~'!l~~l'Dlllll H~1t~i~                                                                llrll . .:.i!J~ ~~
     None




     OTHER




                                                                                                                                                                                     FORM MOR-1 (CONT.)
                                                                                                                                                                                                  212008
                                                                                                                                                                                           PAGE2 OF 10
          Case 1-17-46613-nhl                     Doc 173            Filed 03/19/20              Entered 03/19/20 13:57:23




In re Jackhel Cab Corp                                                                               Case No. 17-46646
      Debtor                                                                            Reporting Period: 2/1/2020-2/29/2020


                                        STATEMENT OF OPERATIONS (Income Statement)
     The Statement of Operations is to be prepared on an accrual basis. The accrual basis of accounting recognizes revenue
     when it is realized and expenses when they are incurred, regardless of when cash is actually received or paid.

                                        REVENUES                                                MONTH              CUMULATIVE -FILING TO
                                                                                                                          DATE
     Gross Revenues                                                                     $              1,600.00    $            50,655.81
     Less: Returns and Allowances                                                                              0                         0
     Net Revenue                                                                        $              1,600.00    $            50,655.81
     ~llm)1'i~
     Beginning Inventory                                                                          NA
     Add: Purchases                                                                               NA
     Add: Cost of Labor                                                                           NA
     Add: Other Costs (attach schedule)                                                           NA
     Less: Ending Inventory                                                                       NA
     Cost of Goods Sold                                                                           NA
     Gross Profit                                                                                 NA
     ~J.11IDmm1u~
     Advertising                                                                                  NA
     Auto and Truck Expense                                                                       NA
     Bad Debts                                                                                    NA
     Contributions                                                                                NA
     Employee Benefits Programs                                                                   NA
     Officer/Insider Compensation*                                                                NA
     Insurance                                                                                    NA
     Management Fees/Bonuses
     Office Expense                                                                      $               175.00 $                3,675.00
     Pension & Profit-Sharing Plans                                                               NA
     Repairs and Maintenance                                                                      NA
     Rent and Lease Expense                                                              $                90.00 $                1,890.00
     Salaries/Commissions/Fees                                                           $                     -   $             1,600.00
     Supplies                                                                                     NA
     Taxes - Payroll                                                                              NA
     Taxes - Real Estate                                                                          NA
     Taxes - Other                                                                       $                     -   $                50.00
     Travel and Entertainment                                                                     NA
     Utilities                                                                                    NA
     Other (attach schedule)                                                                      NA
     Total Operating Expenses Before Depreciation                                        $               265.00 $                7,215.00
     Depreciation/Depletion/Amortization                                                          NA
     Net Profit (Loss) Before Other Income & Expenses                                    $             1,335.00 $               43,440.81
     '7'lfll'iJiR:U'°1(f3'(1j1.~lj)~~lli.\\.'l:Sj'jj'C!~.~~- ~ii!'m~~'\l~I~ ~·~~.WI®       :lllW
     ~ .• ~.--.:&.~"".~~~Zl~~·~..."i.1il£,.............WJ.l~t:..,,"' . . ~~~~~~a ~~~~ :B~Am1~
     Other Income (attach schedule)                                                  0          0
     Interest Expense                                                                                          0                           0
     Other Expense (attach schedule)                                                    $                       $               31,046.57
     Net Profit (Loss) Before Reorganization Items                                      $              1,335.00 $               12,394.24




                                                                                                                                    FORM MOR-2
                                                                                                                                          212008
                                                                                                                                    PAGE 30F 10
       Case 1-17-46613-nhl                             Doc 173   Filed 03/19/20     Entered 03/19/20 13:57:23




In re Jackhel Cab Corp                                                                    Case No. 17-46646
      Debtor                                                                   Reporting Period: 2/1/2020-2/29/2020

     B:l[(!lB.111.AID~.WJ]lJmf.
     Professional Fees                                                         $                          $           175.00
     U.S. Trustee Quarterly Fees                                               $                          $         2,925.00
     Interest Earned on Accumulated Cash from Chapter 11 (see continuation
     sheet)                                                                                           0                      0
     Gain (Loss) from Sale of Equipment                                                               0                      0
     Other Reorganization Expenses (attach schedule)                           $                          $            208.44
     Total Reorganization Expenses                                             $                          $          3,308.44
     Income Taxes                                                                                  0                         0
     Net Profit (Loss)                                                         $           1,335.00 $                9,085.80
     *"Insider" is defined in 11 U.S.C. Section 101(31).


     BREAKDOWN OF "OTHER" CATEGORY

     OTHER COSTS
     NONE




     OTHER OPERATIONAL EXPENSES
     NONE




     OTHER INCOME




     OTHER EXPENSES
     Payment to Secured Creditor                                               $                          $         31,046.57



     OTHER REORGANIZATION EXPENSES
     Checks - New DIP Accounts                                                 $                  -       $           208.44
     Professional Fees - Mediator Fee                                          $                  -       $            175.00




     Reorganization Items - Interest Earned on Accumulated Cash from Chapter 11:
     Interest earned on cash accumulated during the chapter 11 case, which would not have been earned but for the
     bankruptcy proceeding, should be reported as a reorganization item.




                                                                                                                        FORM MOR-2
                                                                                                                             2/2008
                                                                                                                        PAGE 40F 10
                     Case 1-17-46613-nhl                                 Doc 173                 Filed 03/19/20                        Entered 03/19/20 13:57:23




In re Jackhel Cab Corp                                                                         Case No. -------'1-'7_-4..:..6:...:6:...:4..:..6_ _ _ _ _ _ __
      Debtor                                                                          Reporting Period: _ _    2!_1'--/2_0_20_-_2_/2""9-'/2:...:0""2-'-0_ _ _ _ _ _ __

                                                                              BALANCE SHEET
     The Balance Sheet is to be completed on an accrual basis only. Pre-petition liabilities must be classified separately from post-petition obligations.




     Restricted Cash and Cash Equivalents (see continuation
     sheet                                                                      $                                 $                             $
     Accounts Receivable et                                                     $                  200.00         $                200.00       $                2,500.00
     Notes Receivable                                                           $            1,209,068.00         $          1,209,068.00       $            1,209,068.00
     Inventories                                                                NA                                                              NA
     Pre aid Ex enses                                                           NA                                                              NA
     Professional Retainers                                                                              0                               0                               0
     Other Current Assets attach schedule                                         $            750,000.00 $                    750,000.00 $                    750,000.00
     TOTAL CURRENT ASSETS                                                         $          1,973,453.81 $                  1,972,118.81 $                  1,966,668.01

                                                                                  $                               $                              $
                                                                                  $                               $                              $
                                                                                  $                               $                              $
                                                                                  $                               $                              $
                                                                                  $                               $                              $
     Less: Accumulated De reciation                                               $                               $                              $
                                                                                  $                               $                              $
          •J..WJ~-~ll;
     Amounts due from Insiders*                                                   $                               $                              $
     Other Assets attach schedule                                                                                 $                              $
     TOTAL OTHER ASSETS                                                           $                               $                              $
                                                                                  $          1,973,453.81         $          1,972,118.81        $           1,966,668.01
                      LIABILITIES AND OWNER EQUITY                                BOOKVALUEATENDOF                                                    BOOK VALUE ON
                                                                                                                                                      PETITION DATE




                                                                                                                  $                               $
                                                                                                                  $                               $
                                                                                                                  $                               $
     Rent I Leases - Buildin      ui ment                                                                         $                               $
     Secured Debt I Ade uate Protection Pa ments                                                                  $                               $
     Professional Fees                                                                                            $                               $
     Amounts Due to Insiders*                                                                                     $                               $
     Other Post- etition Liabilities attach schedule                                                              $                               $
     TOTAL POST-PETITION LIABILITIES                                                                              $                               $
     ~w.~~t,/2;~¥,P',dL\l{i(L@m!f.q~l.tiliW.,
     Secured Debt                                                                 $           1,460,000.00        $          1,460,000.00         $          1 460,000.00
     Priori Debt
     Unsecured Debt
                                $ 1,460,000.00 $
     TOTAL PRE-PETITION LIABILITIES              1,460,000.00 $ 1,460,000.00
     TOTAL LIABILITIES          $ 1,460,000.00 $ 1,460,000.00 $ 1,460,000.00
     ~!l.'.Mt....MJ&~Ym.~~~jjl~1[i!l-!'Mi'l'f'~~r.,~•J~~~
     Ca ital Stock
     Additional Paid-In Ca ital




     NET OWNERS' E UITY
     TOTAL LIABILITIES AND OWNERS' EQUITY                                         $          1,973,453.81         $          1,972,118.81        $           1,966,668.01
     *"Insider" is defined in II U.S.C. Section 101(31).


                                                                                                                                                                             FORM MOR-3
                                                                                                                                                                                   212008
                                                                                                                                                                             PAGE 5 OF 10
               Case 1-17-46613-nhl                       Doc 173             Filed 03/19/20                  Entered 03/19/20 13:57:23




In re Jackhel Cab Corp                                                         Case No.                   17-46646
                                                                                            ~~~~~~~~~~~~~~~~~-




      Debtor                                                          Reporting Period: --'2"'"/"'1/""2-'-02"-0'--"'2/""2"'9/-'-2""0""20'----------


     BALANCE SHEET - continuation section



     Other Current Assets
     NYC Medallions -8M42 & 8M43                                  $              750,000.00 $               750,000.00 $               750,000.00




     Other Assets
     NA




     Other Post-petition Liabilities
     NA




     Ad1ustments to Owner's Eqmty
     NA



     Post-Petition Contributions
     NA




     Restricted Cash: Cash that is restricted for a specific use and not available to fund operations.
     Typically, restricted cash is segregated into a separate account, such as an escrow account.




                                                                                                                                                      FORM MOR-3
                                                                                                                                                            212008
                                                                                                                                                      PAGE 6OF10
                   Case 1-17-46613-nhl                         Doc 173               Filed 03/19/20               Entered 03/19/20 13:57:23




Jackhel Cab Corp                                                                       Case No. 17-46646
Debtor                                                                        Reporting Period: 2/1/2020-2/29/2020

                                         STATUS OF POST-PETITION TAXES

The beginning tax liability should be the ending liability from the prior month or, if this is the first report, the
amount should be zero.
Attach photocopies ofIRS Form 6123 or payment receipt to verify payment or deposit of federal payroll taxes.
Attach photocopies of any tax returns filed during the reporting period.




Withholding                           NA
FICA-Em lo ee                         NA
FICA-Em layer                         NA
Unemployment                          NA




                                                                                        ...
Income                                NA
Other:                                NA
                                      NA

                                                                                                         ~ 111111111
Withholding
Sales                                 NA
                                      NA
                                      NA
                                      NA
                                      NA
                                      NA
  Total State and Local               NA




                                SUMMARY OF UNPAID POST-PETITION DEBTS

Attach aged listing of accounts payable.
                                                                         Number of Days Past Due
                                           Current           0-30            31-60           61-90           Over 91     Total
Accounts Payable                                     0
Wages Payable                                        0
Taxes Payable                                        0
Rent/Leases-Building                                 0
Rent/Leases-Equipment                                0
Secured Debt/Adequate
Protection Payments                                  0
Professional Fees                                    0
Amounts Due to Insiders                              0
Other:                                               0
Other:                                               0
Total Post-petition Debts                            0

Explain how and when the Debtor intends to pay any past due post-petition debts.



                                                                                                                                        FORM MOR-4
                                                                                                                                              2/2008
                                                                                                                                        PAGE ?OF 10
                                    Case 1-17-46613-nhl                       Doc 173               Filed 03/19/20        Entered 03/19/20 13:57:23




In re Jackhel Cab Corp                                                                                              Case No. 17-46646
      Debtor                                                                                               Reporting Period: 2/1 /2020-2/29/2020


                                                        ACCOUNTS RECEIVABLE RECONCILIATION AND AGING

     ~~~~D1~~:·~1ll!llJfBB
          ....~.:!UliL ·---"'·· ·-···· ....f.tgJ~ ~~ -~~
                                                      .... M ..
     Total Accounts Receivable at the beginning of the reporting period                                    $        1,800.00
     Plus: Amounts billed during the period                                                                $        1,600.00
     Less: Amounts collected during the period                                                             $        1,600.00
     Total Accounts Receivable at the end of the reporting period                                          $        1,800.00




     0 - 30 days old                                                         I$             1,600.00 I                         I                 I        I$   1.600.00
     31 - 60 days old
     61 - 90 days old
                                                                             I$               200.00   I                       I                 I        I$    200.0
                                                                               $            1,800.




                                                                               $            1,800.00



                                                                         TAXES RECONCILIATION AND AGING

    ~~~
    :~~~~~J:~vi.!. _ ____ ________
     0 - 30 days old
                                   _ 0~   ·1·>1·,.•- •,\-~«, ·'''-'""·< 1        ·· 1~-i\.<ffil.~
                                        ;!:4';~..,..-.:::'..·~~:;-<..:~~N~~:~:~~~~~~ ~~~..$Yi'
                                                                                                      ol~.IL~1~~T ~1~~1mnm.Miill
     31 - 60 days old                                                                                 OI                   OI                ol       OI                 O
     61 - 90 days old                                                                                 0                    0                 0        0                  0
     91+ days old                                                                                     0                    0                 0        0                  0
     Total Taxes Payable                                                                              0                    0                 0        0                  0
     Total Accounts Payable                                                                           0                    0                 0        0                  0




                                                                                                                                                                FORM MOR-5
                                                                                                                                                                      212008
                                                                                                                                                                PAGE 8OF10
            Case 1-17-46613-nhl                           Doc 173              Filed 03/19/20                  Entered 03/19/20 13:57:23




In re Jackhel Cab Corp                                                     Case No. 17-46646
     Debtor                                                       Reporting Period: 2/1/2020-2/29/2020


                                            PAYMENTS TO INSIDERS AND PROFESSIONALS

     Of the total disbursements shown on the Cash Receipts and Disbursements Report (MOR-I) list the amount paid to insiders (as defined in
     Section 101(31) (A}-(F) of the U.S. Bankruptcy Code) and to professionals. For payments to insiders, identify the type of compensation paid
     (e.g. Salary, Bonus, Commissions, Insurance, Housing Allowance, Travel, Car Allowance, Etc.). Attach additional sheets if necessary.



    •-~~--
     NONE                                                     0                         0                          0




     ~~@~




     Fred Roth CPA                           6/8/2018             $             800.00      $             800.00       $            800.00         $
     Fred Roth CPA                           2/11/2019            $             800.00      $             800.00       $            800.00




                                                        1,600.00                            $           1,600.00       $          1,600.00         $
     * INCLUDE ALL FEES INCURRED, BOTH APPROVED AND UNAPPROVED


          POST-PETITION STATUS OF SECURED NOTES, LEASES PAYABLE
                   AND ADEQUATE PROTECTION PAYMENTS




                                                                                                                                                       FORM MOR-6
                                                                                                                                                             2/2008
                                                                                                                                                       PAGE 90F10
         Case 1-17-46613-nhl              Doc 173        Filed 03/19/20        Entered 03/19/20 13:57:23




In re Jackhel Cab Corp                                                                  Case No. 17-46646
       Debtor                                                                  Reporting Period: 2/1/2020-2/29/2020



                                           DEBTOR QUESTIONNAIRE
     Must be completed each month. Uthe answer to any ot the                          Yes                 No
      questions is "Yes", provide a detailed explanation of each item.
     Attach additional sheets if necessary.
     Have any assets been sold or transterred outside the normal course ot
     business this reporting period?                                                                      x
     Have any tunds been disbursed from any account other than a debtor m
   2
     possession account this reporting period?                                                            x
     ls the Debtor delmquent m the timely tilmg ot any post-pet1t10n tax
   3 returns?
                                                                                                          x
     IAre worKers compensat10n, general llab1llty or other necessary
   4 insurance coverages expired or cancelled, or has the debtor received
     notice of expiration or cancellation of such policies?                                               x
   5 Is the Debtor delinquent in paying any insurance premium payment?                                    x
     Have any payments been made on pre-pet1t10n liabilities this repmimg
   6 period?                                                                                              x
     Are any post pet1t10n receivables (accounts, notes or loans) due from
   7 related parties?                                                                                     x
   8 Are any post petition payroll taxes past due?                                                        x
   9 Are any post petition State or Federal income taxes past due?                                        x
  10 Are any post petition real estate taxes past due?                                                    x
  11 Are any other post petition taxes past due?                                                          x
  12
       Have any pre-petition taxes been paid during this reporting period?                                x
  13 Are any amounts owed to post petition creditors delinquent?                                          x
  14 Are any wage payments past due?                                                                      x
     Have any post petition loans been been received by the Debtor trom any
  15 party?
                                                                                                          x
  16 Is the Debtor delinquent in paying any U.S. Trustee fees?                                            x
     Is the Debtor delmquent with any court ordered payments to attorneys or
  17 other professionals?
                                                                                                          x
     Have the owners or shareholders received any compensat10n outside ot
  18 the normal course of business?
                                                                                                          x




                                                                                                                FORM MOR-7
                                                                                                                      2/2008
                                                                                                               PAGE 10OF10
                  Case 1-17-46613-nhl                            Doc 173              Filed 03/19/20                   Entered 03/19/20 13:57:23



In re Jarub Trans Corp                                                                         Case No. 17-46639
     Debtor                                                                           Reporting Period: 2/1/2020-2/29/2020

                                   SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS

     Amounts reported should be from the debtor's books and not the bank statement. The beginning cash should be the ending cash from the prior month
     or, if this is the first report, the amount should be the balance on the date the petition was filed. The amounts reported in the "CURRENT MONTH -
     ACTUAL" column must equal the sum of the four bank account columns. Attach copies of the bank statements and the cash disbursements journal.
     Tiie total disbursements listed in the disbursements journal must equal the total disbursements reported on this page. A bank reconciliation must be
     attached for each account. [See MOR-I (CON'T)]




     CASH SALES                                            $           2,000.00                                                                                  2,000.00
     ACCOUNTS RECEIVABLE -
     PREPETITION                                           $                                                                                                 $
     ACCOUNTS RECEIVABLE -
     POSTPETITION                                           $              100.00                                                                            $      100.00
     LOANS AND ADVANCES                                                           0                                                                                        0
     SALE OF ASSETS                                                               0                                                                                        0
     OTHER 'ATTACH LIST                                                         0                                                    $                                     0
     TRANSFERS FROM DIP ACCTS)                                                  0
                                                                        2,000.00                                                     $ $                          2,000.00
                                                                                                                                     ~             .
     NET PAYROLL                                                                  0                                                                                        0
     PAYROLL TAXES                                                                0                                                                                        0
     SALES, USE, & OTHER TAXES                             $                                                                                                 $
     INVENTORY PURCHASES                                                         0                                                                                        0
     SECURED/RENTAL/LEASES                                 $                90.00                                                                            $       90.00
     INSURANCE                                             $                                                                                                 $
     ADMINISTRATIVE                                        $              175.00                                                                             $      175.00
     SELLING                                                                    0                                                                                         0
     OTHER (ATTACH LIST)                                   $                                                                                                 $
     OWNER DRAW*                                                                  0                                                                                        0
     TRANSFERS V DIP ACCTS                                                        0                                                                                        0
     PROFESSIONAL FEES                                     $                                                                                                 $
     U.S. TRUSTEE QUARTERLY FEES                           $                                                                                                 $
     COURT COSTS                                                                                                                                             $
     TOTAL DISBURSEMENTS                                   $              265.00                                                      $                      $      265.00
     111~~~ ~~11§1'1!~~1-i11'•~---·-~
     NET CASH FLOW
     RECEIPTS LESS DISBURSEMENTS                           $            1 735.00                                                      $                      $    1,735.00
     l'~~m~~~a!ll~~--~
     CASH-END OF MONTH                                     $          18,254.48                                                      $            1,250.00   $   19,504.48
     'COMPENSATION TO SOLE PROPRIETORS FOR SERVICES RENDERED TO BANKRUPTCY ESTATE


                                          THE FOLLOWING SECTION MUST BE COMPLETED
     DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES: (FROM CURRENT MONTH ACTUAL COLUMN)

     TOTAL DISBURSEMENTS
       LESS: TRANSFERS TO OTHER DEBTOR IN
     POSSESSION ACCOUNTS                                                               $                                         -
       PLUS: ESTATE DISBURSEMENTS MADE BY
     OUTSIDE SOURCES (i.e. from escrow accounts)                                       $                                         -
     TOTAL DISBURSEMENTS FOR CALCULATING U.S.
     TRUSTEE QUARTERLY FEES                                                           $                                    265.00


                                                                                                                                                                 FORM MOR-1
                                                                                                                                                                       212008
                                                                                                                                                                 PAGE 1OF10
              Case 1-17-46613-nhl                         Doc 173             Filed 03/19/20                  Entered 03/19/20 13:57:23




In re Jarub Trans Corp                                                        Case No. 17-46639
      Debtor                                                         Reporting Period: 2/1/2020-2/29/2020

                                                      BANK RECONCILIATIONS
     Continuation Sheet for MOR-1
     A bank reconciliation must be included for each bank account. The debtor's bank reconciliation may be substituted for this page.
     (Bank account numbers may be redacted to last four numbers.)


                                               Operating                     Payroll                      Tax                        Other
                                                  #2203             #-NA                       #-NA                                 # 4291
     BALANCE PER
     BOOKS

     BANK BALANCE                       $             18,254.48                                                            $              1,250.00
     (+)DEPOSITS 1N                     $                      -
     TRANSIT (A1TACH
     LIST)
     (-) OUTSTANDING
     CHECKS (A1TACH
     LIST):                             $                      -
     OTHER (A1TACH                      $                      -
     EXPLANATION)
     ~~t~M~1~~ 11mMilil£!ill~!Wff~l.IW.M.l'fl111'~ lil'J!~~di¥!l!;1i-1!•li'ill!\?1iNll!~r~;-~ !91/!~'li!it4nf~IW~ill~~~i~~ ~~~~%~1fil11'.li:T~f~1l!Wl!I
     ADJUSTED BANK
     BALANCE*                            $             18,254.48                                                           $              1,250.00
     *"Adjusted Bank Balance" must equal "Balance per Books"




     ~!i~~t~VJ.~tl~~iil W•l'~4#.8D --i~l~~ lia~9Dlm~'U f11111'~
     None




     OTHER




                                                                                                                                                          FORM MOR-1 (CONT.)
                                                                                                                                                                       2/2008
                                                                                                                                                                PAGE2 OF 10
          Case 1-17-46613-nhl                       Doc 173            Filed 03/19/20               Entered 03/19/20 13:57:23




In re Jarub Trans Corp                                                                                  Case No. 17-46639
      Debtor                                                                               Reporting Period: 2/1/2020-2/29/2020


                                      STATEMENT OF OPERATIONS (Income Statement)
     The Statement of Operations is to be prepared on an accrual basis. The accrual basis of accounting recognizes revenue
     when it is realized and expenses when they are incurred, regardless of when cash is actually received or paid.


                                         REVENUES                                                  MONTH                  CUMULATIVE -FILING
                                                                                                                               TO DATE
     Gross Revenues                                                                        $             2,000.00 $                55,500.00
     Less: Returns and Allowances                                                                                0                          0
     Net Revenue                                                                           $             2,000.00 $                55,500.00
     lfgE          · 111*!~•~w~B~~t
     Beginning Inventory                                                                             NA
     Add: Purchases                                                                                  NA
     Add: Cost of Labor                                                                              NA
     Add: Other Costs (attach schedule)                                                              NA
     Less: Ending Inventory                                                                          NA




                                                                                                         -
     Cost of Goods Sold                                                                              NA
     Gross Profit                                                                                    NA
                                                                                                                          ~
                                               "
     m.nmn~'J:--~
          ·.· J ' .:mll~ .~
     Advertising                                                                                     NA
     Auto and Truck Expense                                                                          NA
     Bad Debts                                                                                       NA
     Contributions                                                                                   NA
     Employee Benefits Programs                                                                      NA
     Officer/Insider Compensation*                                                                   NA
     Insurance                                                                                       NA
     Management Fees/Bonuses                                                                         NA
     Office Expense                                                                        $                175.00 $                3,550.00
     Pension & Profit-Sharing Plans                                                                  NA
     Repairs and Maintenance                                                                         NA
     Rent and Lease Expense                                                                $                 90.00 $                1,840.00
     Salaries/Commissions/Fees                                                             $                      -$                1,600.00
     Supplies                                                                                        NA
     Taxes - Payroll                                                                                 NA
     Taxes - Real Estate                                                                             NA
     Taxes - Other                                                                          $                     -       $           100.52
     Travel and Entertainment                                                                        NA
     Utilities                                                                                     . NA
     Other (attach schedule)                                                               $                      -$               27,096.56
     Total Operating Expenses Before Depreciation                                          $                265.00 $               34,187.08
     Depreciation/Depletion/Amortization
     Net Profit (Loss) Before Other Income & Expenses                                      $              1,735.00 $               21,312.92
     .fr~HTuR'.m:1:~~··y;g.p,··mrBE··~~
      ·.!W~. ···--~·· t.~ .~.; ..;..: DJEL~.:. · ._S-4· ··. '· , · · ~'11 !~
     Other Income (attach schedule)                                                        $                     -        $           108.00
     Interest Expense                                                                                                 0                     0
     Other Expense (attach schedule)                                                       $                     -        $           108.00
     Net Profit (Loss) Before Reorganization Items                                         $              1,735.00        $        21,312.92




                                                                                                                                               FORM MOR-2
                                                                                                                                                     2/2008
                                                                                                                                               PAGE 3 OF 10
       Case 1-17-46613-nhl                             Doc 173   Filed 03/19/20      Entered 03/19/20 13:57:23




In re Jarub Trans Corp                                                                  Case No. 17-46639
      Debtor                                                                   Reporting Period: 2/1 /2020-2/29/2020

     lm.!IDJA~eil<l~~!wN!S°'.~.·                           '1IM~ ~ii!llrJlll ~
     Professional Fees                                                         $                  -       $            175.00
     U.S. Trustee Quarterly Fees                                               $                  -       $          2,925.00
     Interest Earned on Accumulated Cash from Chapter 11 (see continuation
     sheet)                                                                                           0                     0
     Gain (Loss) from Sale of Equipment                                                               0                      0
     Other Reorganization Expenses (attach schedule)                                                                    208.44
     Total Reorganization Expenses                                             $                  -                   3308.44
     Income Taxes                                                                                  0                         0
     Net Profit (Loss)                                                         $           1,735.00 $               18,004.48
     *"Insider" is defined in 11 U.S.C. Section 101(31).


     BREAKDOWN OF "OTHER" CATEGORY

     OTHER COSTS
     NONE




     OTHER OPERATIONAL EXPENSES




     OTHER INCOME
     Bank Maintenance Fee - Cap One Account - FEES RETURNED                    $                          $           108.00



     OTHER EXPENSES
     Bank Maintenance Fee - Cap One Account                                    $                  -       $           108.00
     Payment to Secured Creditor                                               $                  -       $         27,096.56


     OTHER REORGANIZATION EXPENSES
     Checks - New DIP Account                                                  $                  -       $           208.44
     Professional Fees - Mediator Fee                                          $                  -       $           175.00




     Reorganization Items - Interest Earned on Accumulated Cash from Chapter 11:
     Interest earned on cash accumulated during the chapter 11 case, which would not have been earned but for the
     bankruptcy proceeding, should be reported as a reorganization item.




                                                                                                                                FORM MOR-2
                                                                                                                                      2/2008
                                                                                                                                PAGE 4 OF 10
                     Case 1-17-46613-nhl                                  Doc 173                 Filed 03/19/20                       Entered 03/19/20 13:57:23




In re Jarub Trans Corp                                                                         Case No.                   17-46639
      Debtor                                                                                                      ----------------
                                                                                      Reporting Period: __2_/1_/_20_2_0_-2_/2_9_/2_0_2_0_ _ _ _ _ _ __

                                                                               BALANCE SHEET
     The Balance Sheet is to be completed on an accrual basis only. Pre-petition liabilities must be classified separately from post'-petition obligations.




     Restricted Cash and Cash Equivalents (see continuation
     ~ffl                                                                         $               1,250.00        $               1,250.00        $               1,238.00
     Accounts Receivable Net                                                      $                 100.00        $                 100.00        $                 100.00
     Notes Receivable                                                             $           1,018 848.00        $           1 018,848.00        $           1,018,848.00
     Inventories                                                                 NA                                                              NA
     Pre aid Ex enses                                                            NA                                                              NA
     Professional Retainers                                                                               0                                                               0
     Other Current Assets attach schedule                                         $             750,000.00 $                    750,000.00        $             750,000.00
     TOTAL CURRENT ASSETS                                                         $           1,788,452.48 $                  1,786,717.48        $           1,770,336.00

                                                                                                              0                                                          0
                                                                                                              0                                                          0
                                                                                                              0                                                          0
                                                                                                              0                                                          0
                                                                                                              0                                                          0
                                                                                                              0                                                          0
     TOTALPROPERTY&E UIPMENT                                                                                  0                                                          0
     ~P.!-~f!l§.
     Amounts due from Insiders•                                                                               0                                                          0
     Other Assets attach schedule                                                                                                                 $
     TOTAL OTHER ASSETS                                                                                       0                                                           0
     TOTAL ASSETS                                                                                                                                             1,770,336.00
                     LIABILITIES AND OWNER EQUITY                                                                                                      BOOK VALUE ON
                                                                                                                                                       PETITION DATE




                                                                                                              0                                                          0
                                                                                                              0                                                          0
                                                                                                              0                                                          0
                                                                                                              0                                                          0
                                                                                                              0                                                          0
     Amounts Due to Insiders•                                                                                 0                                                          0
     Other Post- etition Liabilities attach schedule                                                          0                                                          0
     TOTAL POST-PETITION LIABILITIES                                                                          0
      'I))'JJ,WJL..•~llr.~rJMl!-«.i2Mlllfi(f~~w21~~~
     Secured Debt                    $    1,210,000.00 $                                                                      1,210,000.00
     Priori Debt
     Unsecured Debt
     TOTAL PRE-PETITION LIABILITIES  $    1,210,000.00 $                                                                             48.00                    1,210,000.00
     TOTAL LIABILITIES               $    1,210,000.00 $                                                                      1,210,000.00                    1,210,000.00
     P.:~U~ll~Vf.t~~rttlill.Mm1m1'liii~JAw~~lllW':li'Mi~~,,,m:11r~~1!¥•~~ =====~
     Ca ital Stock
     Additional Paid-In Ca ital




     NET OWNERS' E UITY
     TOTAL LIABILITIES AND OWNERS' EQUITY                                         $          1,788,452.48         $           1,786,717.48        $           1,770,336.00
     *"Insider" is defined in 11 U.S.C. Section 101(31).



                                                                                                                                                                              FORM MOR-3
                                                                                                                                                                                    212008
                                                                                                                                                                              PAGE 5 OF 10
               Case 1-17-46613-nhl                      Doc 173             Filed 03/19/20               Entered 03/19/20 13:57:23




In re Jarub Trans Corp                                                        Case No.                   17-46639
                                                                                          ~~~~~~~~~~~~~~~~~-




      Debtor                                                         Reporting Period: __2_/_l/_2_02_0_-_2/_2_9/_2_02_0_ _ _ _ _ _ _ __


     BALANCE SHEET - continuation section



     Other Current Assets
     NYC Medallions -9J67 & 9J68                                 $              750,000.00 $             750,000.00   $      750,000.00




     Other Assets
     NA




      t er Post-oetlt10n L.1abT.
     Oh                       1 1tles
     NA




     Adjustments to Owner's Equity
     NA




     Post-Petition Contributions
     NA




     Restricted Cash: Cash that is restricted for a specific use and not available to fund operations.
     Typically, restricted cash is segregated into a separate account, such as an escrow account.




                                                                                                                                          FORM MOR-3
                                                                                                                                               2/2008
                                                                                                                                          PAGE6OF10
                Case 1-17-46613-nhl                           Doc 173           Filed 03/19/20                 Entered 03/19/20 13:57:23




In re Jarub Trans Corp                                                                      Case No. 17-46639
       Debtor                                                                      Reporting Period: 2/1/2020-2/29/2020

                                             STATUS OF POST-PETITION TAXES

     The beginning tax liability should be the ending liability from the prior month or, if this is the first report, the
     amount should be zero.
     Attach photocopies of IRS Form 6123 or payment receipt to verify payment or deposit offederal payroll taxes.
     Attach photocopies of any tax returns filed during the reporting period.




     Income                                NA
     Other:                                NA
       Total Federal Taxes                 NA


     Withholdin                            NA
     Sales                                 NA
                                           NA
                                           NA
                                           NA
                                           NA
                                           NA
       Total State and Local               NA




                                    SUMMARY OF UNPAID POST-PETITION DEBTS

     Attach aged listing of accounts payable.
                                                                              Number of Days Past Due
                                                Current          0-30            31-60            61-90           Over 91   Total
     Accounts Payable                                     0
     Wages Payable                                        0
     Taxes Payable                                        0
     Rent/Leases-Building                                 0
     Rent/Leases-Equipment                                0
     Secured Debt/Adequate
     Protection Payments                                  0
     Professional Fees                                    0
     Amounts Due to Insiders                              0
     Other:                                               0
     Other:                                               0
     Total Post-petition Debts                            0

     Explain how and when the Debtor intends to pay any past due post-petition debts.



                                                                                                                                     FORM MOR-4
                                                                                                                                           212008
                                                                                                                                     PAGE ?OF 10
                                 Case 1-17-46613-nhl          Doc 173   Filed 03/19/20       Entered 03/19/20 13:57:23




In re Jarub Trans Corp                                                                  Case No. 17-46639
      Debtor                                                                   Reporting Period: 2/1/2020-2/29/2020


                                             ACCOUNTS RECEIVABLE RECONCILIATION AND AGING



                                                                                       2,000.00
     Less: Amounts collected durin the eriod                                           2,000.00
     Total Accounts Receivable at the end of the re ortin   eriod                        100.00


     ~'fC.C:.-OJml,                                                                                         -::;',~:i-   ,:.-c_ £:. ~   ~   ji   ~~~

     0 - 30 days old
     31 - 60 davs old
     61 - 90 days old
                                                              $
                                                              $




                                                              $



                                                            TAXES RECONCILIATION AND AGING

                      ~ml!li!IJl!fl'.H:llH!lf!llnl.IHI llllllBl~OM.           1~i:.'ll,1)~1~
                                                                              ~               1·
                                                                                       --~~V~,-

                                                                          0                   0
                                                                          01                  0                     0                                  0            0
     61 - 90 days old                                                     0                   0                     0                                  0            0
     91+ davs old                                                         0                   0                     0                                  0            0
     Total Taxes Payable                                                  0                   0                     0                                  0            0
     Total Accounts Payable                                               0                   0                     0                                  0           0




                                                                                                                                                           FORM MOR-5
                                                                                                                                                                 2/2008
                                                                                                                                                           PAGE 8OF10
            Case 1-17-46613-nhl                          Doc 173               Filed 03/19/20                  Entered 03/19/20 13:57:23




In re Jarub Trans Corp                                                     Case No. 17-46639
      Debtor                                                      Reporting Period: 2/1/2020-2/29/2020


                                            PAYMENTS TO INSIDERS AND PROFESSIONALS

     Of the total disbursements shown on the Cash Receipts and Disbursements Report (MOR-I) list the amount paid to insiders (as defined in
     Section 101(31) (A)-(F) of the U.S. Bankruptcy Code) and to professionals. For payments to insiders, identify the type of compensation paid
     (e.g. Salary, Bonus, Commissions, Insurance, Housing Allowance, Travel, Car Allowance, Etc.). Attach additional sheets if necessary.




                                                              0                         0                          0




     Fred Roth CPA                           6/8/2018                           800.00      $             800.00       $            800.00         $
     Fred Roth CPA                           2/11/2019            $             800.00      $             800.00       $            800.00




                                                         1,600.00                           $          1,600.00        $          1,600.00         $
     * INCLUDE ALL FEES INCURRED, BOTH APPROVED AND UNAPPROVED


          POST-PETITION STATUS OF SECURED NOTES, LEASES PAYABLE
                   AND ADEQUATE PROTECTION PAYMENTS




     None




                                                                                                                                                       FORM MOR-6
                                                                                                                                                            212008
                                                                                                                                                       PAGE 90F10
       Case 1-17-46613-nhl               Doc 173         Filed 03/19/20       Entered 03/19/20 13:57:23




In re Jamb Trans Corp                                                                  Case No. 17-46639
       Debtor                                                                 Reporting Period: 211/2020-2/29/2020



                                          DEBTOR QUESTIONNAIRE

     lVlust IJe comptetect each month. 11 the answer to any ot the                   Yes                  No
     questions is "Yes'', provide a detailed explanation of each item.
     Attach additional sheets if necessary.
     Have any assets been sold or transterred outside the normal course ot
     business this reporting period?                                                                       x
     Have any fands been cllsbursed from any account other than a debtor m
   2 possession account this reporting period?                                        x
     Is the Debtor delmquent m the timely illmg ot any post-pet1t10n tax
   3 returns?                                                                                              x
     IAre workers compensation, general liab11Ity or other necessary
   4 insurance coverages expired or cancelled, or has the debtor received
     notice of expiration or cancellation of such policies?                                                x
   5 Is the Debtor delinquent in paying any insurance premium payment?                                     x
     Have any payments been made on pre-petition habiht1es this reportmg
   6 period?                                                                                               x
     Are any post petition receivables (accounts, notes or loans) due trom
   7 related parties?                                                                                     x
   8 Are any post petition payroll taxes past due?                                                        x
   9 Are any post petition State or Federal income taxes past due?                                        x
  10 Are any post petition real estate taxes past due?                                                    x
  11 Are any other post petition taxes past due?                                                          x
  12 Have any pre-petition taxes been paid during this reporting period?                                  x
  13 Are any amounts owed to post petition creditors delinquent?                                          x
  14 Are any wage payments past due?                                                                      x
     Have any post petition loans been been received by the Debtor trom any
  15 party?                                                                                               x
  16 Is the Debtor delinquent in paying any U.S. Trustee fees?                                            x
     ls the Uebtor delmquent with any court ordered payments to attorneys
  17 or other professionals?                                                                              x
     Have the owners or shareholders received any compensat10n outside ot
  18 the normal course of business?                                                                       x
 #2 Bank Service Charge for account that cannot be closed- Capital One




                                                                                                                FORM MOR-7
                                                                                                                      2/2008
                                                                                                               PAGE 100F 10
